Exhibit 10.35
EXECUTION COPY
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
DATED AS OF SEPTEMBER 7, 2010
BY AND AMONG
ONYX PHARMACEUTICALS, INC. AND
ONYX THERAPEUTICS, INC.
AND
ONO PHARMACEUTICAL CO., LTD.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    - 1 -  
 
       
ARTICLE 2 LICENSES
    - 13 -  
 
       
2.1 Grant to Ono
    - 13 -  
2.2 Grant to Onyx
    - 13 -  
2.3 Tsu-jo Jisshiken Tohroku
    - 13 -  
2.4 Additional Licensing Provisions
    - 13 -  
2.5 Performance by Affiliates and Sublicensees
    - 15 -  
2.6 Exclusivity
    - 15 -  
2.7 Restrictive Covenants
    - 16 -  
 
       
ARTICLE 3 GOVERNANCE
    - 16 -  
 
       
3.1 Joint Development Committee
    - 16 -  
3.2 Joint Development Committee Membership
    - 17 -  
3.3 Joint Development Committee Meetings
    - 17 -  
3.4 Decision-Making
    - 18 -  
3.5 Limits on JDC and Committee Authority
    - 18 -  
3.6 Disbanding the JDC
    - 19 -  
3.7 Committees
    - 19 -  
3.8 Actions
    - 19 -  
3.9 Minutes of Committee Meetings
    - 19 -  
 
       
ARTICLE 4 DEVELOPMENT
    - 20 -  
 
       
4.1 Overview
    - 20 -  
4.2 Objectives Under the Development Plan
    - 20 -  
4.3 Development Plan
    - 21 -  
4.4 Development Costs
    - 22 -  
4.5 Records, Reports and Information
    - 23 -  
4.6 Development Diligence
    - 23 -  
4.7 Global Clinical Studies
    - 24 -  
 
       
ARTICLE 5 REGULATORY
    - 24 -  
 
       
5.1 Regulatory Data and Regulatory Materials
    - 24 -  
5.2 Regulatory Filings and Regulatory Approvals
    - 24 -  
5.3 Communications
    - 26 -  
5.4 No Other Regulatory Filings
    - 26 -  
5.5 Rights of Reference
    - 26 -  
5.6 Adverse Event Reporting; Safety Data Exchange and Medical Inquiries
    - 27 -  
5.7 Regulatory Authority Communications Received by a Party
    - 28 -  
5.8 Recall, Withdrawal, or Market Notification of Product
    - 29 -  
 
       
ARTICLE 6 COMMERCIALIZATION
    - 30 -  

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

i 



--------------------------------------------------------------------------------



 



         
6.1 Commercialization in the Field in the Territory
    - 30 -  
6.2 Ono’s Performance
    - 30 -  
6.3 Commercialization Liaisons
    - 30 -  
6.4 Reports
    - 31 -  
6.5 Joint Marketing Meetings
    - 31 -  
6.6 Commercialization Compliance
    - 31 -  
6.7 Promotional Materials
    - 32 -  
6.9 Product Trademarks and Product Trade Dress; Ono Trademarks and Ono Trade
Dress
    - 33 -  
6.10 Global Branding Strategy
    - 35 -  
 
       
ARTICLE 7 SUPPLY
    - 35 -  
7.1 General
    - 35 -  
7.2 Carfilzomib Supply Agreements
    - 36 -  
7.3 0912 Supply Agreements
    - 38 -  
7.4 Supply Price Following Patent Term
    - 38 -  
7.5 Quality Agreement
    - 39 -  
7.6 Commercial Sample Supply Price
    - 39 -  
7.7 Non-Clinical Development Supply
    - 39 -  
 
       
ARTICLE 8 PAYMENTS
    - 39 -  
 
       
8.1 Upfront Payment
    - 39 -  
8.2 Milestone Payments
    - 39 -  
8.3 Royalties
    - 40 -  
8.4 Royalty Payments and Reports
    - 41 -  
8.5 Taxes and Withholding
    - 41 -  
8.6 Currency Conversion
    - 42 -  
8.7 Late Payments
    - 42 -  
8.8 Records; Audits
    - 42 -  
 
       
ARTICLE 9 INTELLECTUAL PROPERTY MATTERS
    - 43 -  
 
       
9.1 Ownership of Intellectual Property
    - 43 -  
9.2 Disclosures; Disputes Regarding Inventions
    - 44 -  
9.3 Patent Filings, Prosecution and Maintenance
    - 44 -  
9.4 Defense and Enforcement of Patents
    - 47 -  
9.5 Patent Term Extensions
    - 49 -  
9.6 Patent Marking
    - 50 -  
9.7 Patent Challenge
    - 50 -  
 
       
ARTICLE 10 REPRESENTATIONS, WARRANTIES AND COVENANTS
    - 50 -  
 
       
10.1 Mutual Representations and Warranties
    - 50 -  
10.2 Representations, Warranties and Covenants of Onyx
    - 51 -  
10.3 Representations, Warranties and Covenants of Ono
    - 52 -  
10.4 Disclaimer
    - 52 -  
10.5 No Other Representations or Warranties
    - 52 -  

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

ii 



--------------------------------------------------------------------------------



 



         
ARTICLE 11 INDEMNIFICATION
    - 52 -  
 
       
11.1 Indemnification by Onyx
    - 52 -  
11.2 Indemnification by Ono
    - 53 -  
11.3 Indemnification Procedures
    - 53 -  
11.4 Limitation of Liability
    - 55 -  
11.5 Insurance
    - 55 -  
 
       
ARTICLE 12 CONFIDENTIALITY
    - 56 -  
 
       
12.1 Confidential Information
    - 56 -  
12.2 Confidentiality Obligations
    - 56 -  
12.3 Permitted Disclosure and Use
    - 57 -  
12.4 Notification
    - 57 -  
12.5 Publicity; Filing of this Agreement
    - 58 -  
12.6 Publication
    - 59 -  
12.7 Use of Names
    - 59 -  
12.8 Survival
    - 59 -  
 
       
ARTICLE 13 TERM AND TERMINATION
    - 59 -  
 
       
13.1 Term
    - 59 -  
13.2 Termination by Ono for Scientific or Commercial Reasons
    - 60 -  
13.3 Termination for Breach
    - 60 -  
13.4 Termination as a Result of Bankruptcy
    - 60 -  
13.5 Termination by Onyx
    - 60 -  
 
       
ARTICLE 14 EFFECTS OF EXPIRATION AND TERMINATION
    - 60 -  
 
       
14.1 Effects of Termination
    - 60 -  
14.2 Ono Rights Arising Under Section 13.3
    - 63 -  
14.3 Accrued Rights
    - 63 -  
14.4 Survival
    - 63 -  
14.5 Rights in Bankruptcy
    - 63 -  
 
       
ARTICLE 15 DISPUTE RESOLUTION
    - 64 -  
 
       
15.1 Disputes
    - 64 -  
15.2 Escalation of Disputes
    - 64 -  
15.3 Mediation
    - 64 -  
15.4 Arbitration
    - 64 -  
15.5 Litigation and Jurisdiction
    - 66 -  
15.6 Patent and Trademark Dispute Resolution
    - 66 -  
15.7 Injunctive Relief
    - 66 -  
 
       
ARTICLE 16 MISCELLANEOUS
    - 66 -  
 
       
16.1 Change of Control
    - 66 -  
16.2 Entire Agreement; Amendment
    - 67 -  
16.3 Force Majeure
    - 67 -  
16.4 Notices
    - 67 -  

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

iii 



--------------------------------------------------------------------------------



 



         
16.5 No Strict Construction; Interpretation
    - 68 -  
16.6 Assignment
    - 68 -  
16.7 Further Actions
    - 69 -  
16.8 Severability
    - 69 -  
16.9 No Waiver
    - 69 -  
16.10 Independent Contractors
    - 69 -  
16.11 English Language; Governing Law
    - 69 -  
16.12 Counterparts
    - 69 -  

Schedules:

 
Schedule 1.3: CARFILZOMIB CHEMICAL STRUCTURE
Schedule 1.51: ONX 0912 CHEMICAL STRUCTURE
Schedule 3.2: INITIAL JDC MEMBERS
Schedule 4.3.2: INITIAL DEVELOPMENT PLAN & [**]
Schedule 4.4.1: CERTAIN GENERAL DEVELOPMENT ACTIVITIES
Schedule 10.2.6: LICENSED PATENTS
Schedule 16.1: ACQUIRERS TRIGGERING TERMINATION

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

iv 



--------------------------------------------------------------------------------



 



LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
This License, Development and Commercialization Agreement (this “Agreement”),
dated as of September 7, 2010 (the “Effective Date”), is made by and among Onyx
Pharmaceuticals, Inc., a Delaware corporation, and Onyx Therapeutics, Inc., a
Delaware corporation (together referred to as, “Onyx”), and Ono Pharmaceutical
Co., Ltd., a Japanese stock corporation (“Ono”). Onyx and Ono are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
RECITALS
Whereas, Onyx has developed and is currently further developing pharmaceutical
products for the treatment of oncology indications;
Whereas, Ono has significant experience in the development and commercialization
of pharmaceutical products in the Territory; and
Whereas, Ono and Onyx desire to establish a collaboration for the further
development and commercialization of Product in the Field in the Territory.
Now Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this ARTICLE 1 or as otherwise defined elsewhere in
this Agreement:
     1.1 “Affiliate” means any Person controlled by, controlling, or under
common control with another Person, where “control” means ownership, either
direct or indirect, of more than fifty percent (50%) of the equity interest
entitled to vote for the election of directors or equivalent governing body. An
entity shall be considered an Affiliate only so long as such entity continues to
meet the foregoing definition.
     1.2 “Bulk Product” means, as applicable, either (i) the vial preparation
with lyophilized drug product containing Carfilzomib, or (ii) bulk capsule or
tablet in final dosage form containing ONX0912, in either case for Packaging and
Labeling by Ono.
     1.3 “Carfilzomib” means [**], having the structure shown in Schedule 1.3.
     1.4 “Change of Control” means, with respect to a Party, (i) a merger,
acquisition or consolidation with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, acquisition or consolidation,
(ii) a transaction or series of related transactions in which a Third Party,
together with its Affiliates, becomes the owner of fifty percent (50%) or more
of the combined voting power of the
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



outstanding securities of such Party, (iii) the sale or other transfer to a
Third Party of all or substantially all of such Party’s business to which the
subject matter of this Agreement relates, (iv) the stockholders or equity
holders of such Party shall approve a plan of complete liquidation of such Party
or an agreement for the sale or disposition by such Party of all or a
substantial portion of such Party’s assets, other than pursuant to the
transaction as described above or to an Affiliate, or (v) a change in the
composition of such Party’s board of directors (the “Board”) over a period of
twelve (12) consecutive months or less such that a majority of the Board members
ceases by reason of one or more contested elections for Board membership to be
comprised of individuals whose election is endorsed by a majority of the members
of the Board immediately before the date of election. In the case of each of
sub-clauses (i), (ii) and (iii), such Third Party shall be referred to herein as
“Acquirer”.
     1.5 “Commercialize”, “Commercializing” or “Commercialization” means all
activities directed to the marketing, promotion, selling or offering for sale of
a Product for an indication, including planning, market research, Pre-Marketing,
advertising, educating, marketing, promoting, importing, exporting, distributing
and post-marketing safety surveillance and reporting. For clarity,
“Commercialization” shall not include any activities related to clinical
research, Manufacturing or Development of Product.
     1.6 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, including to Develop or Commercialize Product,
those efforts and resources consistent with the usual practices of such Party in
pursuing the development or commercialization of its own pharmaceutical products
that are of similar market potential and strategic value as such Product, taking
into account all relevant factors including product labeling or anticipated
labeling, present and future market potential, past performance of such Product
and such Party’s other pharmaceutical products that are of similar market
potential, financial return, medical and clinical considerations, present and
future regulatory environment and competitive market conditions, all as measured
by the facts and circumstances at the time such efforts are due. Without
limiting the foregoing, Commercially Reasonable Efforts requires, with respect
to such obligations, that the Party apply efforts sufficient to carry out the
given obligation in a diligent and sustained manner without undue interruption,
pause, or delay.
     1.7 “Competitive Product” means (i) with respect to the Parties, any
product incorporating any molecule or compound that is known, at the time a
Party is [**] to [**] of such product, to have [**] as its [**] of [**], other
than Product hereunder or (ii) with respect to an Acquirer, in the case of
Section 16.1, any product incorporating any molecule or compound that is known
to have [**] as its [**] of [**].
     1.8 “Compound(s)” means Carfilzomib and/or ONX 0912.
     1.9 “Control” means, when used in reference to intellectual property, other
intangible property, or materials, that a Party owns or has a license or
sublicense to such intellectual property, other intangible property or
materials, and has the ability to grant a license or sublicense or other right
to use such intellectual property, other intangible property or materials, as
applicable, as provided for herein, without (i) requiring the consent of a Third
Party or (ii) violating the terms of any agreement or other arrangement with any
Third Party.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



     1.10 “Develop”, “Developing” or “Development” means all activities relating
to research, non-clinical, preclinical and clinical trials, toxicology testing,
statistical analysis and reporting, necessary or reasonably useful or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining all Regulatory Approvals for Product in the Field and
all other development-related activities that are commercially useful, but shall
not include any activities related to Commercialization or Manufacture.
     1.11 “Development Activities” means those Development activities undertaken
by or on behalf of a Party or its Affiliates with respect to Product in the
Field. For clarity, Ono shall be solely responsible for conducting Development
activities in the Territory in accordance with this Agreement generally and
ARTICLE 4 specifically.
     1.12 “Development Costs” means the costs and expenses incurred by a Party
or its Affiliates attributable to, or reasonably allocable to, the Development
of Product, including costs of conducting clinical trials (including Phase II
Clinical Trials and other pre-Regulatory Approval studies) and Phase IV Clinical
Trials (as well as other post-Regulatory Approval studies (including physician —
initiated studies)). “Development Costs” shall include (i) [**] and (ii) [**]
that are attributable or reasonably allocable to the Development of Product. For
clarity, Development Costs shall [**] (but shall include [**]).
     1.13 “Dollar” means a U.S. dollar, and “$” shall be interpreted
accordingly.
     1.14 “FDA” means the U.S. Food and Drug Administration or its successor.
     1.15 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder.
     1.16 “Field” means the use of Product to treat (i) [**] indications and
(ii) such other indications as Onyx may decide, in its sole discretion, to
pursue Regulatory Approval in any territory; provided, however, that the
inclusion of an indication in the “Field” pursuant to the foregoing sub-clause
(ii) shall be subject to Ono’s consent.
     1.17 “Finished Product” means Product in its full packaging and final
presentation form ready for release to end-users.
     1.18 “First Commercial Sale” means, with respect to a Product, the first
sale of such Product in the Territory by or on behalf of Ono, its Affiliates or
its permitted distributors to a Third Party, after receipt of Regulatory
Approval (including Pricing Approval, to the extent required for sale of a
Product in the Territory, and any necessary labeling negotiations that may be
required after Regulatory Approval and such Pricing Approval) for such Product
in the Territory.
     1.19 “General Development Activities” means all Development Activities
other than Territory Development Activities.
     1.20 “Generic Entry” means, with respect to a Product in the Field in the
Territory, market entry (i.e., [**]) of a Third Party pharmaceutical product
that: (i) contains a [**], and (ii)
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



has been granted a marketing authorization by an [**] that relies [**] or [**]
and [**] generated for the [**] for such Product as determined by the applicable
Regulatory Authority in the Territory.
     1.21 “Good Clinical Practices” or “GCP” means all applicable Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(i) those standards required by the MHLW, (ii) as set forth in the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use (“ICH”) Harmonised Tripartite Guideline for Good
Clinical Practice (CPMP/ICH/135/95) and any other guidelines for good clinical
practice for trials on medicinal products in the Territory, (iii) the
Declaration of Helsinki (2004) as last amended at the 52nd World Medical
Association in October 2000 and any further amendments or clarifications
thereto, (iv) U.S. Code of Federal Regulations Title 21, Parts 50 (Protection of
Human Subjects), 56 (Institutional Review Boards) and 312 (Investigational New
Drug Application), as may be amended from time to time, and (v) the equivalent
Laws in any relevant country, each as may be amended and applicable from time to
time and in each case, that provide for, among other things, assurance that the
clinical data and reported results are credible and accurate and protect the
rights, integrity, and confidentiality of trial subjects.
     1.22 “Good Laboratory Practices” or “GLP” means all applicable Good
Laboratory Practice standards, including, as applicable, (i) those standards
required by the MHLW, (ii) as set forth in the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and (iii) the equivalent Laws in any relevant country, each as may be
amended and applicable from time to time.
     1.23 “Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including, (i) those standards required by the MHLW,
(ii) the principles detailed in the U.S. Current Good Manufacturing Practices,
21 C.F.R. Sections 210, 211, 601 and 610, (iii) the principles detailed in the
ICH Q7A guidelines, and (iv) the equivalent Laws in any relevant country, each
as may be amended and applicable from time to time.
     1.24 “Governmental Authority” means any multinational, federal, state,
local, municipal or other governmental authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal), in each case,
having jurisdiction over the applicable subject matter.
     1.25 “IND” means the equivalent application of an Investigational New Drug
Application to the MHLW, such as a clinical trial application or a clinical
trial exemption, the filing of which is necessary to commence or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction.
     1.26 “Invented” means the acts of (an) inventor(s), as determined in
accordance with Laws relating to inventorship set forth in the patent Laws of
the United States (Title 35, United States Code), in discovering, conceiving and
reducing to practice an Invention.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------



 



     1.27 “Invention” means any writing, invention, discovery, improvement,
technology or other Know-How (in each case, whether patented or not) pertaining
to Compound or Product in the Field, that is not existing as of the Effective
Date and is Invented under this Agreement during the Term.
     1.28 “JNDA” means (i) the single application or set of applications for
approval and/or pre-market approval to Manufacture and Commercialize in the
Territory a pharmaceutical or biologic product filed with the MHLW, and any
related registrations with or notifications to the MHLW, and (ii) all
supplements and amendments that may be filed with respect to any of the
foregoing.
     1.29 “Joint Development Committee” or “JDC” means the joint development
committee formed by the Parties as described in Section 3.1.
     1.30 “Joint Invention” means an Invention that is Invented jointly by an
employee of, or Person under an obligation of assignment to, each of Onyx and
Ono or their respective Affiliates.
     1.31 “Joint Patents” mean any Patents claiming a Joint Invention.
     1.32 “JPY” means a Japanese Yen.
     1.33 “Know-How” means intellectual property including any asset that
comprises any of the following items and has a substantial value independent of
the services of any individual: inventions, formulae, processes, designs,
patterns, or know-how; copyrights; trademarks, trade names, or brand names;
franchises; methods, programs, systems, procedures, campaigns, surveys, studies,
forecasts, estimates, customer lists, or technical data; and other similar items
(whether or not in documentary form and whether or not patentable, copyrightable
or otherwise protectable under applicable laws).
     1.34 “Laws” means all applicable laws, statutes, rules, regulations,
directives, decisions, ordinances, guidelines and other pronouncements of any
Governmental Authority.
     1.35 “Licensed Technology” means any and all Patents (the “Licensed
Patents”) and Know-How (the “Licensed Know-How”) in existence and Controlled by
Onyx as of the Effective Date that are related to, embodied or incorporated in,
or are used in conjunction with any Compound and/or Product and/or the
Development, Commercialization, or exploitation thereof. For clarity, “Licensed
Know-How” shall not include (i) any Onyx Manufacturing Technology, or (ii) the
Licensed Patents.
     1.36 “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of Bulk Product, or any ingredient thereof, including
manufacturing for clinical use or commercial sale, in-process and Bulk Product
testing, handling and storage of Bulk Product and ongoing stability tests
related to any of the foregoing; provided, however, that for purposes of clarity
“Manufacture” shall include filling of Compound drug substance but shall exclude
Packaging and Labeling (whether in commercial or clinical packaging
presentation).
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



     1.37 “Manufacturing Development Activities” means development of test
methods, stability testing, formulation development, process development,
quality assurance activities, quality control activities, qualification and
validation activities, analytic process development, manufacturing process
validation, scale-up, and all other activities, including CMC-related
activities, necessary for or related to the Manufacture of Product for use in
the Field.
     1.38 “Marketing Authorization Application” or “MAA” means an application to
the appropriate Regulatory Authority for approval to sell Product (but excluding
Pricing Approval) in any particular country or regulatory jurisdiction.
     1.39 “Medical Science Liaison” means an individual who is employed by or on
behalf of Ono or its Affiliates and who provides educational services and other
educational efforts directed towards the medical and/or scientific community.
     1.40 “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or a
successor agency thereto.
     1.41 “Net Sales” means the gross amount [**] by [**] or [**] on account of
sales of Product to [**] Third Party in the distribution chain, less the
following deductions [**] and [**] related to Product, actually allowed and not
separately charged to, and paid by, Third Parties:
          1.41.1 customary trade, cash or quantity discounts, returns in
accordance with Ono’s standard returned goods policy as consistently applied to
Ono’s own products and rebates, chargebacks and allowances actually given to
[**] Third Party in the distribution chain, all the foregoing to the extent
actually paid to or granted to [**] Third Party in the distribution chain, and
(i) not already reflected in the amount invoiced and (ii) granted within the
same [**];
          1.41.2 retroactive price reductions that are actually allowed or
granted;
          1.41.3 a fixed amount of [**]% of gross sales allocated to outbound
freight, insurance, packing costs and other transportation charges; and
          1.41.4 mandatory sales-based or value added taxes and duties paid by
Ono (and not reimbursed by a Third Party) in relation to the Product and
mandatory sales-based contributions actually made by Ono for “Contributions for
Drug Induced Suffering” and any sales-based contribution for “Contribution for
Measure for Drug Safety,” in the amount [**] and [**] to the Pharmaceuticals and
Medical Devices Agency (or “KIKO”) each as consistently applied by Ono to its
products.
For clarity, while not Ono’s practice as of the Effective Date, in the event
that Ono [**] for the [**] of a [**] including Product, or its Affiliates sell
Product [**] of [**], such [**] shall be allocated to Product, for purposes of
this Agreement, based on [**] sales to sales of all of [**] sold in the
Territory.
     1.42 “New Licensed Technology” means any and all Patents (the “New Licensed
Patents”) and Know-How (the “New Licensed Know-How”) arising from or developed
on or after the Effective Date and Controlled by Onyx, and subject to a license
granted to Ono by
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6



--------------------------------------------------------------------------------



 



Onyx hereunder, that are related to, embodied or incorporated in, or are used in
conjunction with any Compound and/or Product and/or the Development,
Commercialization, or exploitation thereof. For clarity, “New Licensed Know-How”
shall not include (i) any Onyx Manufacturing Technology, (ii) the Licensed
Patents, or (iii) the New Licensed Patents.
     1.43 “NHI” means the Japanese national health insurance system, or its
successor system.
     1.44 “NHI Price” means the reimbursement price of Product for purposes of
the NHI.
     1.45 “NHI Price Approval” means approval of the NHI Price by the MHLW.
     1.46 “Ono Fiscal Year” means the twelve (12) month period beginning on
April 1 and ending on March 31.
     1.47 “Ono Invention” means an Invention that is Invented, solely or jointly
with a Third Party, by an employee of Ono or its Affiliates or a Person under an
obligation of assignment to Ono or its Affiliates.
     1.48 “Ono Know-How” means all Know-How that is Controlled by Ono (or its
Affiliates) as of the Effective Date and/or during the Term (other than as a
result of the licenses granted by Onyx to Ono under this Agreement) that is
necessary for the Development, Manufacture, use or Commercialization of a
Compound or Product, and including any Ono Invention.
     1.49 “Ono Patent” means any Patent that is Controlled by Ono (or its
Affiliates) as of the Effective Date and/or during the Term (other than as a
result of the licenses granted by Onyx to Ono under this Agreement) and that
claims or covers any Ono Know-How.
     1.50 “Ono Technology” means the Ono Know-How and the Ono Patents.
     1.51 “ONX 0912” means [**], having the structure shown in Schedule 1.51.
     1.52 “Onyx Invention” means an Invention that is Invented, solely or
jointly with a Third Party, by an employee of Onyx or its Affiliates or a Person
under an obligation of assignment to Onyx or its Affiliates.
     1.53 “Onyx Manufacturing Know-How” means all Know-How that is
(i) Controlled by Onyx (or its Affiliates) as of the Effective Date and/or
(ii) an Onyx Invention or a Joint Invention, in each case of (i) and (ii) which
is necessary for Manufacture of Product for Commercialization in the Field in
the Territory, including any CMC information.
     1.54 “Onyx Manufacturing Patent” means any Patent that is Controlled by
Onyx (or its Affiliates) as of the Effective Date and/or during the Term, in
each case, which is necessary for the Manufacture of Product for
Commercialization in the Field in the Territory; provided, however, that an
“Onyx Manufacturing Patent” shall not include any Licensed Patent.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7



--------------------------------------------------------------------------------



 



     1.55 “Onyx Manufacturing Technology” means the Onyx Manufacturing Know-How
and the Onyx Manufacturing Patents.
     1.56 “Out-of-Pocket Costs” means costs and expenses paid to Third Parties
(or payable to Third Parties and accrued in accordance with generally accepted
accounting standards in the U.S. or such other national accounting standards as
may be applicable to a Party hereunder), other than Affiliates or employees, by
either Party.
     1.57 “Patents” means any patents and patent applications and all
substitutions, divisions, continuations, any patent issued with respect to any
such patent applications, any reissue, reexamination, utility models or designs,
renewal or extension (including any supplementary protection certificate) of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all counterparts thereof in any country.
     1.58 “Patent Term Extension” means any term extensions, supplementary
protection certificates, Regulatory Exclusivity and equivalents thereof offering
Patent protection beyond the initial term with respect to any issued Patents.
     1.59 “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.
     1.60 “Phase I Clinical Trial” means a clinical trial in humans, the
principal purpose of which is to make a preliminary determination of metabolism,
pharmacokinetics, dose findings or preliminary safety in healthy individuals or
patients in the Japanese population.
     1.61 “Phase II Clinical Trial” means a clinical trial in humans, the
principal purpose of which is to make a preliminary determination that a given
product is safe in the Japanese population for its intended use and to obtain
information about such product’s efficacy sufficient to permit the design of
further clinical trials, or if no further trials are necessary, to enable an MAA
filing.
     1.62 “Phase IV Clinical Trials” means post-marketing studies to delineate
additional information about a pharmaceutical product’s risks, benefits, and
optimal use, commenced after receipt of regulatory approval for a product in the
indication for which such trial is being conducted.
     1.63 “Pre-Marketing” means all sales and marketing activities undertaken
prior to and in preparation for the launch of Product in the Territory.
Pre-Marketing shall include market research, key opinion leader development,
advisory boards, medical education, disease-related public relations, health
care economic studies, sales force training and other pre-launch activities
prior to the First Commercial Sale of Product in the Territory.
     1.64 “Pricing Approval” means the approval, agreement, determination or
decision from a Governmental Authority, including the NHI Price Approval,
establishing the price and/or reimbursement for Product for sale in a given
country or regulatory jurisdiction, as required by
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8



--------------------------------------------------------------------------------



 



Laws in such country or other regulatory jurisdiction prior to the sale of
Product in such country or regulatory jurisdiction.
     1.65 “Product” means any pharmaceutical product, [**], incorporating a
Compound.
     1.66 “Product Approval” means the approval of a Governmental Authority
necessary for the marketing and sale of Product in a given country or regulatory
jurisdiction, which may include the approval of an MAA (but shall not include
any Pricing Approvals).
     1.67 “Product Complaint” means any written, verbal or electronic expression
of dissatisfaction regarding any Product sold by or on behalf of Ono (or any of
its Affiliates or permitted distributors) in the Territory, including reports of
actual or suspected product tampering, contamination, mislabeling or inclusion
of improper ingredients.
     1.68 “Product Specifications” means those Manufacturing, performance,
quality-control, and Packaging and Labeling specifications for Product in the
Territory, which are initially as set forth in the applicable Product Approval
for Product, as such specifications may be amended from time to time pursuant to
the terms of this Agreement.
     1.69 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
Product labels and package inserts) for marketing, advertising and promoting of
Product in the Field in the Territory, for use (i) by a Sales Representative or
a Medical Science Liaison or (ii) in advertisements, web sites or direct mail
pieces.
     1.70 “Quality Agreement” means the quality agreement relating to Product
between Ono and Onyx.
     1.71 “Regulatory Approvals” means all necessary approvals (including INDs,
JNDAs, Product Approvals, Pricing Approvals, import permits, and, in each case
any supplements and amendments thereto), licenses, registrations or
authorizations of any Governmental Authority, necessary for the manufacture,
distribution, use, promotion and sale of Product in a given country or
regulatory jurisdiction.
     1.72 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or regulatory jurisdiction, including, in
the Territory, the MHLW.
     1.73 “Regulatory Costs” means the costs and expenses incurred by a Party or
its Affiliates attributable to, or reasonably allocable to, the preparation,
obtaining or maintaining of Regulatory Materials and Regulatory Approvals for
Product in the Field in the Territory, including MAAs (other than Pricing
Approval and Manufacturing-related Regulatory Approvals), including any filing
fees. “Regulatory Costs” shall include (i) [**] and (ii) [**] that are
attributable or reasonably allocable to the preparation of Regulatory Materials,
and maintenance of Regulatory Approvals, for Product in the Field in the
Territory. For clarity, Regulatory Costs shall exclude Development Costs.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

9



--------------------------------------------------------------------------------



 



     1.74 “Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for Product (including any
applicable Drug Master Files (“DMFs”), Chemistry, Manufacturing and Control
(“CMC”) data, or similar documentation).
     1.75 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority with respect to
Product other than a Patent right.
     1.76 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
obtain marketing authorization, market, sell or otherwise Commercialize Product
in a particular country or regulatory jurisdiction. Regulatory Materials include
INDs, MAAs, JNDAs, Drug Master Files, presentations, responses, and applications
for other Product Approvals. For clarity, Regulatory Materials also include
written minutes of any meeting with any Regulatory Authorities, including
minutes prepared by said Regulatory Authorities and those prepared by Ono
personnel.
     1.77 “Royalty Term” means, on a Product-by-Product basis in the Territory,
the period of time beginning on the First Commercial Sale of such Product and
ending upon the latest of: (i) the expiration of the last-to-expire Valid Claim
covering or claiming [**] or [**] or [**] of the [**] or [**] in the Territory,
(ii) expiration of [**] in the Territory, or (iii) the [**] ([**]) anniversary
of the First Commercial Sale of such Product.
     1.78 “Sales Representative” means an individual who is employed by or on
behalf of Ono (or its Affiliates) and who performs details and other promotional
efforts with respect to Product.
     1.79 “Supply Shortfall” means, with respect to Bulk Product, (i) Onyx’s
failure to deliver [**] Bulk Product ordered by Ono for a period of [**] after
the [**], (ii) Onyx providing notice to Ono promptly after Onyx is aware that it
will not be able to [**] supply Product in accordance with the terms of this
Agreement such that the requirements of the preceding sub-clause (i) are met, or
(iii) Onyx becoming insolvent or seeking relief from creditors under bankruptcy
laws, or ceasing to do business, and providing notice as described in the
preceding sub-clause (ii).
     1.80 “Territory” means Japan.
     1.81 “Territory Development Activities” means those Development Activities
that are (i) necessary solely for obtaining or maintaining Regulatory Approval
for Product in the Field in the Territory and (ii) post-Regulatory Approval
filing date Development Activities for Product in the Field in the Territory.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10



--------------------------------------------------------------------------------



 



     1.82 “Third Party” means any Person other than Onyx or Ono or their
respective Affiliates.
     1.83 “Trial Completion” means the date upon which data base lock occurs;
provided that, to the extent [**] is conducted and there is [**], then “Trial
Completion” with respect to [**] shall be deemed to have occurred upon [**] of
the [**] of the [**]. For clarity, in the event that [**] is conducted and [**]
with respect to the [**] is required prior to entering [**] due to any
unexpected event (e.g, a serious adverse event occurred), then (i) the [**]
shall be deemed to be an [**] conducted [**], (ii) [**] shall be deemed to be an
[**] conducted [**] and (iii) for clarity, “Trial Completion” with respect to
each such deemed [**] study shall occur upon [**] with respect to each such
deemed [**] study.
     1.84 “U.S.” means the United States of America and its possessions and
territories.
     1.85 “Valid Claim” means a claim of a Patent, included within the Licensed
Patents, New Licensed Patents, or Joint Patents which would be infringed by,
contribute to the infringement of, or induce the infringement of, but for the
license and rights granted to Ono hereunder, the research, Development,
Manufacture or Commercialization of Product in the Territory which claim (i) has
not been rejected, revoked or held to be invalid or unenforceable by a court or
other authority of competent jurisdiction, from which decision no appeal can be
further taken, or (ii) has not been finally abandoned, disclaimed or admitted to
be invalid or unenforceable through reissue or disclaimer[**].
     1.86 Interpretation. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
“include”, “includes” and “including” are not limiting; (ii) “hereof”, “hereto”,
“herein” and “hereunder” and words of similar import when used in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (iii) words of one gender include the other gender; (iv) words using
the singular or plural number also include the plural or singular number,
respectively; (v) references to a contract or other agreement mean such contract
or other agreement as from time to time amended, modified or supplemented;
(vi) references to a Person are also to its permitted successors and assigns;
(vii) references to an “ARTICLE”, “Section”, “Exhibit” or “Schedule” refer to an
ARTICLE or Section of, or an Exhibit or Schedule to, this Agreement, unless
expressly stated otherwise; and (viii) references to a law include any amendment
or modification to such law and any rules and regulations issued thereunder,
whether such amendment or modification is made, or issuance of such rules and
regulations occurs, before or after the date of this Agreement.
     1.87 Additional Definitions. The following terms have the meanings set
forth in the corresponding Sections of this Agreement:

          Term   Section
“0912 Supply Agreements”
    7.3  
“Acquirer”
    1.4  
“Agreement”
  Preamble
“Audit”
    8.8  

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11



--------------------------------------------------------------------------------



 



          Term   Section
“Bankrupt Party”
    14.5  
“Board”
    1.4  
“Breaching Party”
    13.3  
“Carfilzomib Commercial Supply Agreement”
    7.2.1  
“Carfilzomib Product”
    7.2.1  
“Carfilzomib Development Supply Agreement”
    7.2.1  
“Carfilzomib Supply Agreements”
    7.2.1  
“CMC”
    1.74  
“Commercialization Liaison”
    6.3  
“Commercialization Plan”
    6.5.5  
“Committee”
    3.7  
“Confidential Information”
    12.1  
“Development Plan”
    4.3.1  
“Development Plan Event”
    4.6  
“Disbanding Notice”
    3.6  
“Disclosing Party”
    12.1  
“DMFs”
    1.74  
“Effective Date”
  Preamble
“Executive Officer”
    15.2  
“Filing Party”
    9.2  
“Global Branding Strategy”
    6.10  
“ICC Rules”
    15.4  
“ICH”
    1.21  
“Indemnification Claim Notice”
    11.3.1  
“Indemnified Party” and “Indemnifying Party”
    11.3.1  
“Indemnitee” and “Indemnitees”
    11.3.1  
“Infringement Claim”
    9.4.1 (a)
“Initial Development Plan”
    4.3.2  
“Joint Marketing Meeting” or “JMM”
    6.5  
“Licensed Know-How”
    1.35  
“Licensed Patents”
    1.35  
“Losses”
    11.1  
“Milestone Notification Notice”
    8.2  
“New Licensed Know-How”
    1.42  
“New Licensed Patents”
    1.42  
“Non-Filing Party”
    9.2  
“Ono”
  Preamble
“Ono Promotional Materials”
    6.82  
“Ono Trade Dress”
    6.10.1  
“Ono Trademark”
    6.10.1  
“Onyx”
  Preamble
“Onyx Promotional Materials”
    6.8.2  
“Packaging and Labeling”
    7.2.2 (b)

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12



--------------------------------------------------------------------------------



 



          Term   Section
“Party” or “Parties”
  Preamble
“Parallel Exportation”
    2.7.1  
“Patent Challenge”
    9.7  
“Product Trade Dress”
    6.9.1  
“Product Trademark”
    6.9.1  
“Receiving Party”
    12.1  
“Recovery”
  9.4.2 (c)(iii)
“Redacted Agreement”
    12.5.2  
“Responsible Party”
    9.4.1 (a)
“Royalty Rate”
    8.3  
“Second Source”
    7.2.2 (a)
“Term”
    13.1  
“Third Party Claim”
    11.1  
“Third Party License”
    9.4.1 (b)
“Upfront Payment”
    8.1  

ARTICLE 2
LICENSES

2.1   Grant to Ono.

          2.1.1 General Grants to Ono. Subject to the terms and conditions of
this Agreement, Onyx hereby grants to Ono during the Term:
               (a) The exclusive, payment-bearing right and license under the
Licensed Technology to Commercialize Products in the Field in the Territory,
without the right to sublicense;
               (b) The exclusive payment-bearing right and license under the
Licensed Technology to perform Territory Development Activities, including the
rights to use, store, import, export and distribute, all for research and
clinical purposes, Compound and/or Product and to conduct further research and
to further develop the Licensed Technology in the Territory for the purposes of
exercising the rights granted to it in Section 2.1.1(a), with the right to
sublicense solely in accordance with Section 2.5; and
               (c) Subject to Section 7.2.2(a), the non-exclusive, right and
license under the Onyx Manufacturing Technology to Manufacture Product anywhere
in the world for the purposes of exercising the rights granted to it in
Section 2.1.1, with the right to sublicense solely in accordance with
Section 2.5.
          2.1.2 Additional Grants to Ono.
               (a) Subject to the terms and conditions of this Agreement,
including in particular Section 6.9, Onyx hereby grants to Ono during the Term
an exclusive license or sublicense, as applicable, without the right to
sublicense, to use Product Trademark and Product
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13



--------------------------------------------------------------------------------



 



Trade Dress solely to the extent necessary to (i) Commercialize Product in the
Field in the Territory and (ii) Package and Label Product for Development or
Commercialization in the Field in the Territory.
               (b) Subject to the terms and conditions of this Agreement, Onyx
hereby grants to Ono during the Term:
                    (i) The exclusive right and license under the New Licensed
Technology to Commercialize Product in the Field in the Territory, without the
right to sublicense;
                    (ii) The exclusive, right and license under the New Licensed
Technology to perform Territory Development Activities, including the rights to
use, store, import, export and distribute, all for research and clinical
purposes, Compound and/or Product and to conduct further research and to further
develop the New Licensed Technology in the Territory for the purposes of
exercising the rights granted to it in Section 2.1.2(b)(i), with the right to
sublicense solely in accordance with Section 2.5.
     2.2 Grant to Onyx. Subject to the terms and conditions of this Agreement,
Ono hereby grants to Onyx (i) in the Territory, a [**], [**], [**], [**] license
or sublicense, as applicable, [**], under (a) the Ono Inventions and Ono
Patents, and (b) Ono’s interest in Joint Inventions and Joint Patents and
(ii) outside of the Territory, an [**], [**], [**], [**], license or sublicense,
as applicable, [**], under (a) Ono Inventions and Ono Patents (except to the
extent that any Ono Patents are [**] to Onyx and [**] Onyx Patents pursuant to
Section [**]), and (b) Ono’s interest in Joint Inventions and Joint Patents.
Upon the request of Onyx, Ono shall execute and provide to Onyx all documents
and instruments of conveyance respecting the foregoing intellectual property
rights as may be appropriate to perfect Onyx’s legal title thereto. The absence
of such documents and instruments of conveyance shall not limit the rights of
Onyx in Ono Inventions, Ono Patents, Joint Inventions or Joint Patents. To the
extent any of the Ono Inventions, Ono Patents, Joint Inventions or Joint Patents
cannot be licensed by Ono to Onyx, Ono hereby irrevocably waives and agrees
never to assert, anywhere in the world, such non-licensable intellectual
property rights against Onyx, Onyx’s Affiliates’, Onyx’s (or its Affiliates’)
licensees or Onyx’s (or its Affiliates’) successors, or its and their respective
customers.
     2.3 Tsu-jo Jisshiken Tohroku. Upon Ono’s request, Onyx shall use
Commercially Reasonable Efforts, at Ono’s sole expense, to register a “Tsu-jo
Jisshiken Tohroku” for Ono, with respect to the Licensed Patents and New
Licensed Patents owned by Onyx in the Territory, which shall be transferred or
assigned to Ono. Ono shall promptly request that Onyx cancel such registration
of Tsu-jo Jisshiken Tohroku in cooperation with Onyx, at Ono’s sole expense, in
the event of the expiration or termination of this Agreement for any reason or
in the event that Ono ceases to Commercialize the Product during the Term for
any reason.
     2.4 Additional Licensing Provisions.
          2.4.1 Negative Covenant. Each Party covenants that it will not use or
practice any of the other Party’s Patent rights or other intellectual property
rights licensed (or
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14



--------------------------------------------------------------------------------



 



sublicensed, as applicable) to it under this ARTICLE 2 except for the purposes
expressly permitted in the applicable license grant.
          2.4.2 No Implied Licenses; Retained Rights. Except as explicitly set
forth in this Agreement, neither Party grants any license, express or implied,
under its intellectual property rights to the other Party, whether by
implication, estoppel or otherwise.
     2.5 Performance by Affiliates and Sublicensees.
          2.5.1 The Parties recognize that each may perform some or all of its
obligations under this Agreement, or exercise its rights under this Agreement,
through Affiliates; provided, however, that each Party shall remain responsible
for and be guarantor of the performance by its Affiliates and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Each Party hereby expressly waives any requirement that the
other Party exhaust any right, power or remedy, or proceed against an Affiliate,
for any obligation or performance hereunder prior to proceeding directly against
such Party. Wherever in this Agreement the Parties delegate responsibility to
Affiliates, the Parties agree that such entities may not make decisions
inconsistent with this Agreement, amend the terms of this Agreement (except as
permitted under Section 16.2) or act contrary to its terms in any way.
          2.5.2 Ono shall have the right to sublicense its rights under the
licenses granted under Sections 2.1.1(b), 2.1.1(c) and 2.1.2(b)(ii) only with
respect to a contract research service provider in the case of a sublicense
under Sections 2.1.1(b) and 2.1.2(b)(ii) or contract manufacturing service
provider in the case of a sublicense under Section 2.1.1(c), and only in order
to enable its rights (under the applicable license grant) in the Territory;
provided that, with respect to each such sublicense, (i) Onyx shall be notified
in writing regarding the identity of each sublicense that Ono desires to enter
prior to the execution of a contract with each such sublicensee, (ii) Ono shall
ensure that each of its sublicensees accepts and complies with all applicable
terms and conditions of this Agreement, and Ono shall remain responsible for,
and shall guarantee, the performance of its sublicensees hereunder, and
(iii) any such sublicense shall contain a provision prohibiting such sublicensee
from further sublicensing.
     2.6 Exclusivity.
          2.6.1 Ono. Ono hereby covenants that it shall not (and shall cause its
Affiliates not to), during [**], [**] (including [**] any [**] for [**]), [**]
or [**] any Competitive Product in the Field in any territory, either on its
own, with or through any Affiliate, or in collaboration with a Third Party.
          2.6.2 Onyx. Onyx hereby covenants that it shall not (and shall cause
its Affiliates not to), during [**], (i) [**] (including [**] any [**] for
[**]), [**] or [**] any Competitive Product in the Field in the Territory,
either on its own, with or through any Affiliate, or in collaboration with a
Third Party or (ii) cause any Third Party to Develop Product outside of the
Field in the Territory for purposes of Commercializing such Product outside of
the Field in the Territory.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15



--------------------------------------------------------------------------------



 



For clarity, to the extent that a Party realizes a given product is a
Competitive Product while it is in the process of [**] such product, then this
Section 2.6 shall apply and the affected Party shall cease [**] of such product.
          2.6.3 Jurisdictional Compliance. It is the desire and intent of the
Parties that the restrictive covenants contained in this Section 2.6 be enforced
to the fullest extent permissible under the Laws and public policies applied in
each jurisdiction in which enforcement is sought.
     2.7 Restrictive Covenants.
          2.7.1 Ex-Territory Activities. Ono hereby covenants and agrees that it
shall not (and shall cause its Affiliates not to), either directly or
indirectly, market or sell Product into countries outside of the Territory.
Without limiting the generality of the foregoing, with respect to such countries
outside of the Territory, Ono shall not (i) engage in any promotional activities
relating to Product directed solely to customers located in such countries, or
(ii) solicit orders from any prospective purchaser located in such countries.
Ono will use Commercially Reasonable Efforts to prevent Third Parties from
purchasing Product from Ono and reselling it outside the Territory (“Parallel
Exportation”) and, if Ono becomes aware that any Third Party is engaging in
Parallel Exportation, Ono will use best efforts to induce such Third Party to
cease and desist said Parallel Exportation. Onyx will reciprocally use
Commercially Reasonable Efforts to prevent resale of Product by any Third Party
inside the Territory, and if Onyx becomes aware that any Third Party is selling
Product inside the Territory, Onyx will use best efforts to induce such Third
Party to cease and desist said activity.
          2.7.2 Ex-Field Activities. Ono hereby covenants and agrees that it
shall not (and shall cause its Affiliates not to), either directly or
indirectly, market, distribute or sell Product for use outside of the Field.
Without limiting the generality of the foregoing, Ono shall not (i) engage in
any promotional activities relating to Product directed to use outside of the
Field, or (ii) solicit orders from any prospective purchaser for use of Product
outside of the Field in the Territory.
          2.7.3 Jurisdictional Compliance. It is the desire and intent of the
Parties that the restrictive covenants contained in this Section 2.7 be enforced
to the fullest extent permissible under the Laws and public policies applied in
each jurisdiction in which enforcement is sought.
ARTICLE 3
GOVERNANCE
     3.1 Joint Development Committee. The Parties shall have the right to
establish the JDC within [**] ([**]) [**] after the Effective Date. The JDC
shall perform the following functions:
          3.1.1 [**] and [**] the Development Plan and any material amendments
thereto, as well as approve specifically any amendments to the Initial
Development Plan;
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16



--------------------------------------------------------------------------------



 



          3.1.2 [**] and [**] any Phase IV Clinical Trials in the Territory,
investigator-sponsored studies in the Territory, and any other clinical studies
to be conducted in the Territory that are not described in the Development Plan;
          3.1.3 [**] any matters related to Regulatory Approvals for Product in
the Field in the Territory;
          3.1.4 [**] the progress of any other Committees;
          3.1.5 Resolve disputes and other matters referred to the JDC by any
other Committee;
          3.1.6 Encourage and facilitate communication between the Parties
regarding the progress and results (whether preliminary or final) of the
Parties’ respective Development Activities, and future development plans and
strategies, in their respective territories (for Ono in the Territory, for Onyx
outside the Territory) with respect to the Product; and
          3.1.7 Have such other responsibilities as may be assigned to the JDC
pursuant to this Agreement or as may be mutually agreed upon by the Parties in
writing from time to time.
     3.2 Joint Development Committee Membership. Onyx and Ono shall each
designate an equal number of representatives (in any event, at least [**] ([**])
representatives) of sufficient experience and authority to bind, as agents,
their respective companies, to serve on the JDC by written notice to the other
Party. The initial JDC members are set forth on Schedule 3.2. Either Party may
designate substitutes for its representatives if one (1) or more of such Party’s
designated representatives are unable to be present at a meeting. Each Party may
also designate non-voting representatives to attend each meeting with the
consent of the other, such consent not to be unreasonably withheld. From time to
time each Party may replace its representatives by written notice to the other
Party specifying the prior representative(s) and their replacement(s). The JDC
shall be co-chaired by a representative of each of Ono and Onyx; provided that,
the Ono chairperson shall be responsible for conducting the meetings of the JDC.
One (1) member of the JDC shall serve as secretary of the JDC at each JDC
meeting, and the secretary shall alternate from meeting to meeting between an
Ono JDC member and an Onyx JDC member. The chairpersons shall be responsible for
(i) calling meetings, (ii) preparing and issuing minutes of each such meeting
within [**] ([**]) [**] thereafter, and (iii) preparing and circulating an
agenda for the upcoming meeting; provided that, the chairpersons shall consider
including any agenda items proposed by either Party no less than [**] ([**])
[**] prior to the next scheduled JDC meeting.
     3.3 Joint Development Committee Meetings. The JDC shall hold meetings,
(i) during the first [**] ([**]) years following the Effective Date, at least
[**] ([**]) times [**] and (ii) from and after the [**] anniversary of the
Effective Date, at least [**], or more or less frequently as agreed by the JDC.
The first JDC meeting shall be held at a mutually agreed venue and date
following the Effective Date. Meetings of the JDC shall be effective only if at
least two (2) representatives of each Party are present or participating. The
JDC may meet either (a) in
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

17



--------------------------------------------------------------------------------



 



person at either Party’s facilities, with the location alternating between each
Party’s facilities, or at such locations as the Parties may otherwise agree or
(b) by audio or video teleconference; provided that, no less than [**] ([**])
meetings during each of the first [**] ([**]) years following the Effective
Date, and [**] ([**]) meeting per year thereafter, shall be conducted in person.
Other representatives of each Party involved with Product may attend meetings as
non-voting participants, subject to the confidentiality provisions set forth in
ARTICLE 12. Additional meetings of the JDC may also be held with the consent of
each Party, as required to resolve disputes, disagreements or deadlocks in the
other Committees or as otherwise required under this Agreement, and neither
Party shall unreasonably withhold its consent to hold such additional meetings.
Each Party shall be responsible for all of its own expenses incurred in
connection with participating in the JDC meetings or any of the other Committee
meetings.
     3.4 Decision-Making. The JDC may make decisions with respect to any subject
matter that is subject to the JDC’s decision-making authority and functions as
set forth in Section 3.1. All decisions of the JDC shall be made by unanimous
vote or written consent, with Ono and Onyx each having, collectively, among its
respective members, one (1) vote in all decisions. The JDC shall use
commercially reasonable efforts to resolve the matters within its roles and
functions or otherwise referred to it. In the event that the JDC is unable to
resolve any matter unanimously, such matter will be referred to the Executive
Vice President and Head of Research and Development of Onyx, and the Director of
Development Headquarters of Ono, for attempted resolution in good faith. If such
officers are unable to resolve such matter, then Ono shall have the final
decision making authority with respect to Development of the Product in the
Field in the Territory. Notwithstanding the preceding allocation of decision
making authority, Ono may exercise such decision making authority only to the
extent that such decision (i) could not reasonably be expected to have a [**] on
the [**], and the [**] for, or the [**] of the Product [**] and (ii) does not
modify the Initial Development Plan with respect to [**] or [**] described
therein with respect to which the [**] milestone payments pursuant to
Section 8.2 will be paid, provided that, notwithstanding the foregoing
sub-clause (ii), Ono may exercise final decision-making authority to amend the
Initial Development Plan with respect to [**] described therein only to the
extent required to meet (a) [**], (b) [**], (c) the [**] of [**] or other [**]
with respect to a [**], [**], and [**], or (d) [**] of [**] and [**] (including
[**], [**] and [**]) [**].
     3.5 Limits on JDC and Committee Authority. The JDC and any other Committee
shall have only the powers assigned expressly to it in this ARTICLE 3 and
elsewhere in this Agreement, and shall not have any power to amend, modify or
waive compliance with this Agreement. In furtherance thereof, each Party shall
retain the rights, powers and discretion granted to it under this Agreement and
no such rights, powers or discretion shall be delegated or vested in the JDC and
any other Committee unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.
Without limiting the generality of the foregoing, the JDC and any other
Committee shall have no decision-making authority with respect to any matters
related to (i) approving (or otherwise making decisions with respect to) matters
related to obtaining, maintaining or enforcing Patent protection and market and
data exclusivity for Product in the Field in the Territory (which matters shall
be governed by ARTICLE 9), (ii) the Development of Product outside of the Field
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

18



--------------------------------------------------------------------------------



 



or outside of the Territory, (iii) the Commercialization of Product outside of
the Field or outside of the Territory and (iv) the Manufacture of Product.
     3.6 Disbanding the JDC. At any time during the Term, and for any reason,
either Party shall have the right to disband the JDC (and any Committees
existing as of such time) upon written notice to the other Party, which notice
shall be effective immediately upon receipt (“Disbanding Notice”). Following the
issuance of a Disbanding Notice and subject to this Section 3.6, (i) the JDC
(and any Committees existing as of such time) shall immediately cease meeting
and (ii) all decisions, obligations, rights and responsibilities within the
purview of the JDC (and any Committees existing as of such time) shall
henceforth be handled directly between the Parties, and the Parties shall work
together in good faith to ensure the sharing of information previously under the
purview of the JDC. In the event of any dispute, Section 3.4 shall apply. If, at
any time following the issuance of a Disbanding Notice, the Party issuing the
Disbanding Notice wishes to reestablish the JDC, such Party shall notify the
other Party in writing and, thereafter, the JDC shall be reestablished and
function in accordance with the provisions of this ARTICLE 3. For clarity, the
disbanding of the JDC by either Party under this Section 3.6 shall have no
impact on the consideration provided for or due to such Party under this
Agreement.
     3.7 Committees. From time to time, the JDC may establish and delegate
duties to other sub-committees or directed teams (each, a “Committee”) to
oversee particular projects or activities. Each such Committee shall be
constituted and shall operate as the JDC determines; provided that, each
Committee shall have equal representation from each Party. Committees may be
established on an ad hoc basis for purposes of a specific project, or on such
other basis as the JDC may determine. Each Committee and its activities shall be
subject to the oversight, review and approval of, and shall report to, the JDC.
In no event shall the authority of a Committee exceed that of the JDC. Without
limiting the foregoing, the Parties agree to (i) appoint the Commercialization
Liaisons described in Section 6.3, (ii) timely establish the JMM and (iii)
establish an intellectual property committee to review and discuss the overall
strategy for prosecuting, maintaining, enforcing and defending Licensed Patents,
New Licensed Patents, Ono Patents and Joint Patents covering or claiming
Compound or Product in the Field in the Territory, taking into consideration the
respective overall global patent strategy for such Patents.
     3.8 Actions. In developing strategies, making decisions and exercising its
rights under this Agreement (including acting through its representatives on any
of the Committees and its Commercialization Liaisons), each Party shall act in
good faith and use its Commercially Reasonable Efforts to achieve the goals of
the then-current Development Plan or Commercialization Plan.
     3.9 Minutes of Committee Meetings. Within [**] ([**]) [**] after a
Committee meeting, the secretary of such Committee shall prepare and distribute
to all members of such committee draft minutes of the meeting. Such minutes
shall provide a list of any issues yet to be resolved, either within such
Committee or through the relevant resolution process. Thereafter, definitive
minutes for each Committee meeting shall be finalized as soon as practicable
after a given meeting, but in any event [**] ([**]) [**] after the meeting to
which the minutes pertain.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

19



--------------------------------------------------------------------------------



 



ARTICLE 4
DEVELOPMENT
     4.1 Overview.
          4.1.1 Overview of Development. Ono shall conduct, in accordance with
the Development Plan, the Territory Development Activities, including bridging
studies, clinical studies, Phase IV Clinical Studies (and other post-Regulatory
Approval studies). Ono shall perform the Territory Development Activities so as
to (i) enable obtaining Regulatory Approval in the Territory for Product in the
Field and (ii) maximize the commercial potential for Product in the Field in the
Territory.
          4.1.2 General Development Activities and Development Outside of the
Territory or Outside of the Field; Regulatory Approvals Outside of the Territory
or Outside of the Field. The Parties hereby agree and acknowledge that nothing
contained herein shall limit or otherwise restrict the ability of Onyx or its
Affiliates or licensees to (i) perform the General Development Activities as it
sees fit and at its sole discretion, (ii) Develop Product for use or sale
outside of the Territory (whether or not in the Field) or (iii) obtain or
maintain Regulatory Approvals for Product outside of the Territory. Without
limiting the generality of the foregoing, the Development Plan shall not address
(a) any General Development Activities, (b) any activities which are necessary
solely for obtaining or maintaining Regulatory Approval for Product in any
country outside of the Territory or (c) obtaining or maintaining Regulatory
Approvals for Product outside of the Territory.
          4.1.3 Manufacturing Related Activities. The Parties hereby agree and
acknowledge that Onyx shall be solely responsible for planning and performing
all Manufacturing Development Activities. For clarity, Manufacturing Development
Activities shall not be set forth in the Development Plan.
          4.1.4 Certain Additional Restrictions. Ono agrees and acknowledges
that it and its Affiliates shall not conduct any Development of Product except
in accordance with a Development Plan established pursuant to this Agreement.
     4.2 Objectives Under the Development Plan.
          4.2.1 Development Activities. Ono shall use Commercially Reasonable
Efforts to carry out the Territory Development Activities set forth in the
Development Plan in accordance with the time frames set forth therein.
          4.2.2 Development Compliance. Ono shall conduct its Development
Activities in accordance with sound and ethical business and scientific
practices, and in compliance with all Laws, GCPs and GLPs. In addition, Ono
shall not use in any capacity, in connection with its Development (or
Commercialization) of Product hereunder, any Person who has been debarred
pursuant to Section 306 of the FD&C Act (or similar Laws outside of the U.S.),
or who is the subject of a conviction described in such section, and Ono shall
inform Onyx in writing immediately if it or any Person who is performing
services for Ono hereunder
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

20



--------------------------------------------------------------------------------



 



is debarred or is the subject of a conviction described in Section 306 (or
similar Laws outside of the U.S.), or if any action, suit, claim, investigation
or legal administrative proceeding is pending or, to Ono’s knowledge, is
threatened, relating to the debarment of Ono or any Person used in any capacity
by Ono in connection with its Development (or Commercialization) of Product
hereunder.
     4.3 Development Plan.
          4.3.1 General. In connection with the Development of Product for use
in the Field in the Territory, Ono shall conduct Territory Development
Activities pursuant to a comprehensive development plan (the “Development
Plan”). The Development Plan shall set forth, among other things, the following:
               (a) any preclinical studies, Phase I Clinical Trials, Phase II
Clinical Trials, and other studies necessary for Regulatory Approval in the
Territory. For clarity, and without limitation of any other provisions herein,
Onyx shall have the right to [**] and [**] on the protocols pursuant to which
any clinical trials using Product will be conducted; and
               (b) material elements of Ono’s regulatory plans for obtaining and
maintaining Regulatory Approvals in the Field in the Territory, and the [**]
associated therewith.
          4.3.2 Initial Development Plan. The initial Development Plan for
Product is attached hereto as Schedule 4.3.2 (the “Initial Development Plan”),
which plan describes among other things the [**] and [**] with respect to which
the [**] milestone payments pursuant to Section 8.2 will be paid. Without
limitation of other provisions herein, to the extent any “national meetings”
with the Regulatory Authorities in the Territory provide guidance with respect
to the risk management plan or Development Activities, the Parties shall
consider such guidance in updating and amending the Development Plan pursuant to
Section 4.3.3.
          4.3.3 Updating and Amending Development Plan; Additional Development
Activities.
               (a) During the Term, on or before [**] of each year, the JDC
shall [**] and [**], to the extent applicable pursuant to Section 3.1.1, the
Development Plan which shall cover the Territory Development Activities to be
conducted during the upcoming calendar year, and the JDC shall [**] and [**] the
then-current Development Plan to reflect any changes, reprioritizations of, or
additions to the Development Plan with the same frequency as the JDC meetings.
               (b) From time to time during the Term, either Party may submit to
the JDC any proposed expansion or other amendment of the Development Plan to
cover additional Development Activities (or otherwise amend the Development
Activities) with respect to Product for use in the Field in the Territory for
the JDC’s [**] and [**]. Once [**] by the JDC, each [**] Development Plan shall
become effective and supersede the previous Development Plan as of the date of
such approval or at such other time as decided by the JDC.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

21



--------------------------------------------------------------------------------



 



     4.4 Development Costs.
          4.4.1 General Development Activities. In consideration for the
information and results arising from the General Development Activities, which
information and results may be useful for obtaining Regulatory Approval in the
Field in the Territory and would be delivered to Ono pursuant to Section 5.1,
the Parties shall share Development Costs incurred by Onyx from [**] through
[**], with respect to any General Development Activities, with Onyx bearing [**]
percent ([**]%) of such costs and Ono bearing (i.e., reimbursing Onyx for) the
remaining [**] percent ([**]%) of such costs (including, for clarity, [**] and
[**]); provided that, Ono’s obligation to share in such costs shall be capped at
[**] Dollars ($[**]) per [**], and at a total of [**] Dollars ($[**]) for such
[**] ([**]) [**] period. From and after [**], Onyx shall be responsible for one
hundred percent (100%) of all Development Costs incurred by Onyx with respect to
any General Development Activities. In furtherance of the foregoing, within [**]
following the end of each [**] after the [**], Onyx shall prepare and deliver to
Ono a [**] report detailing the Development Costs incurred with respect to
Development Activities during such period with such costs broken-down in
reasonable detail, as well as an invoice for the amount of such Development
Costs which Ono is responsible for pursuant to this Section 4.4.1; provided
that, the [**] such invoice shall also include [**] incurred by Onyx with
respect to Development Activities [**] by Onyx [**]. Ono shall pay the amount of
such Development Costs within [**] ([**]) [**] of its receipt of each such
invoice and such [**] report; provided that, Onyx shall submit any additional
information reasonably requested by Ono related to such costs included in its
report within [**] ([**]) [**] of its receipt of such request. As of the
Effective Date, the General Development Activities include, among other things,
the studies set forth on Schedule 4.4.1.
          4.4.2 Territory Development Activities. Subject to Section 4.4.3, Ono
shall be solely responsible for one hundred percent (100%) of all Development
Costs incurred with respect to any Territory Development Activities performed by
or on behalf of Ono.
          4.4.3 Onyx’s Assistance. In further consideration for the Development
Cost sharing required by Section 4.4.1, upon reasonable request of Ono and
subject to availability of appropriate personnel, Onyx shall, at no additional
expense to Ono other than the cost sharing described in Section 4.4.1,
(i) perform statistical re-analysis of data arising from non-clinical studies,
pre-clinical studies and/or clinical trials performed by Onyx, but only if
required by Regulatory Authorities in the Territory for the performance of Ono’s
obligations hereunder, and (ii) provide reasonable assistance to Ono to prepare
the Regulatory Materials for Regulatory Approval and to respond to Regulatory
Authorities’ inquiries and investigation relating to analysis of data arising
from non-clinical studies, pre-clinical studies and/or clinical trials conducted
by Onyx; provided that, from and after [**], Onyx shall provide [**] per [**]
for purposes of assisting Ono with Development Activities, regulatory activities
or related matters relating to Product in the Field in the Territory.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

22



--------------------------------------------------------------------------------



 



     4.5 Records, Reports and Information.
          4.5.1 General. Each Party shall, to the extent applicable, maintain
current and accurate records of all work conducted by it under the Development
Plan and all data and other information resulting from such work (which records
shall include, as applicable, books, records, reports, research notes, charts,
graphs, comments, computations, analyses, recordings, photographs, computer
programs and documentation thereof (e.g., samples of materials and other graphic
or written data generated in connection with the Development Activities)). Such
records shall properly reflect all work done and results achieved in the
performance of the Development Activities in sufficient detail and in good
scientific manner appropriate for regulatory and patent purposes. Each Party
shall, to the extent applicable, document all preclinical studies and clinical
trials to be conducted pursuant to the Development Plan in formal written study
reports according to applicable national and international (e.g., ICH, GCP and
GLP) guidelines. Each Party shall, to the extent applicable and practicable, be
given an adequate opportunity, in any event not less than [**], to comment on
the drafts of reports resulting from activities conducted under the Development
Plan; provided that, Ono will incorporate (or otherwise appropriately and
adequately address) any comments received from Onyx to the extent that a failure
to so incorporate (or otherwise appropriately and adequately address) any such
comments could have an adverse effect on the Product or Compound outside of the
Territory.
          4.5.2 Status Updates in the Territory. Each Party shall, to the extent
applicable, provide the JDC with reports detailing its respective Development
Activities under the Development Plan and the results thereof at least [**]
prior to any JDC meeting and with the same frequency as JDC meetings. Without
limiting the foregoing, each Party shall, to the extent applicable, promptly,
but in any event within [**] after receipt thereof, provide to the other Party
copies of any material documents or correspondence received from any Regulatory
Authority related to Development Activities under the Development Plan.
          4.5.3 Access to Records. Each Party shall have the right, not more
than one (1) time per calendar year, to review all records under the Development
Plan maintained by the other Party at reasonable times, upon written request;
provided, however, that the other Party shall have the right to redact any
portions thereof not solely related to the Development of Product for use in the
Field.
     4.6 Development Diligence. If Ono fails to complete a development event as
set forth in the Development Plan (each, a “Development Plan Event”) [**]
(including the Initial Development Plan, to the extent applicable), then Onyx
has the right to terminate this Agreement in accordance with Section 13.5;
provided that, such [**] period, and Onyx’s termination right related thereto,
shall be tolled for the duration of any Force Majeure event (as defined in
Section 16.3, and including, for clarity, unanticipated changes in regulations
or Regulatory Authority’s order) that prohibits Ono from timely completing a
Development Plan Event. For the avoidance of doubt, “Development Plan Event”
does not refer to [**] but instead means a certain [**] as indicated in the
Development Plan.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

23



--------------------------------------------------------------------------------



 



     4.7 Global Clinical Studies. Either Party may request that sites in the
Territory be included in a global clinical study. Following such request, the
Parties shall discuss through the JDC, or a specific Committee, the manner in
which such request could be implemented and, in particular, the clinical study
protocols, clinical operations and Regulatory Approvals necessary for such sites
in the Territory. If the Parties mutually decide to conduct such global clinical
study with sites in the Territory, then Ono shall be responsible for Development
Costs for such global clinical study with respect to Development Activities
inside the Territory, and Onyx shall be, subject to Section 4.4.1, responsible
for Development Costs for such global clinical study with respect to Development
Activities outside the Territory. Ono’s involvement in such study shall include
implementation activities, including arranging clinical sites within the
Territory for such clinical trials, meeting with and recruiting key opinion
leaders in the Territory, interfacing with Regulatory Authorities in the
Territory and conducting other Development Activities reasonably requested by
Onyx and agreed to by both Parties. For clarity, in the event that the Parties
are not able to decide to conduct such global clinical study with sites in the
Territory, then Onyx shall not include sites in the Territory for such global
clinical study.
ARTICLE 5
REGULATORY
     5.1 Regulatory Data and Regulatory Materials.
          5.1.1 Initial Transfer. Within [**] ([**]) [**] after the Effective
Date, Onyx shall provide, in electronic format, copies of the Regulatory
Materials and Regulatory Data in its possession that are necessary for Ono to
perform its obligations hereunder, including IND #s 71,057 and 105,912, clinical
study protocols and reports, analytical methods and pre-clinical data existing
as of the Effective Date.
          5.1.2 Regulatory Materials and Regulatory Data. During the Term, each
Party shall provide to the other, within [**] ([**]) [**], copies of any
Regulatory Materials and Regulatory Data that it may generate or otherwise
acquire.
          5.1.3 Use of Data by Ono. Ono may use the Regulatory Materials and
Regulatory Data provided by Onyx hereunder or generated by Ono hereunder, and
any other Licensed Technology (or New Licensed Know-How), only for the purposes
of (i) Developing Product in the Field in the Territory pursuant to this
Agreement, (ii) Commercializing Product in the Field in the Territory pursuant
to this Agreement and (iii) obtaining and maintaining Regulatory Approval for
Product in the Field in the Territory pursuant to this Agreement.
     5.2 Regulatory Filings and Regulatory Approvals.
          5.2.1 General Responsibilities; Ownership of Regulatory Approvals. Ono
shall use Commercially Reasonable Efforts to obtain Regulatory Approval for
Product in the Field in the Territory on the timelines described in the
Development Plan. Subject to Section 5.2.5, Ono shall be responsible for the
preparation of all Regulatory Materials necessary or desirable for obtaining and
maintaining Regulatory Approvals in the Territory (including in
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

24



--------------------------------------------------------------------------------



 



connection with Patient Information Leaflets, and labeling and packaging for
Product in the Field in the Territory) and Ono shall submit such Regulatory
Materials, Regulatory Approvals and MAA’s, as applicable, to the applicable
Governmental Authorities in the Territory. All Regulatory Approvals for Product
in the Territory (other than those related solely to the Manufacture of Product
in the Territory, if any) shall be in the name of Ono, and Ono shall own all
right, title and interest in and to all such Regulatory Approvals and all
related Regulatory Materials.
          5.2.2 Pricing Approvals. Notwithstanding the provisions of
Section 5.2.1, to the extent that it is necessary to obtain Pricing Approval for
sale of Product in the Field in the Territory, Ono shall (to the extent
permitted by Laws) be solely responsible for (and shall use Commercially
Reasonable Efforts toward) obtaining and maintaining such Pricing Approvals in
the Territory, in its own name. Without limiting the foregoing, Ono shall use
Commercially Reasonable Efforts to apply for Pricing Approvals in the Territory
as soon as reasonably possible following the receipt of Product Approval in the
Territory. Ono shall keep Onyx informed of Ono’s [**] for [**], and the [**] it
[**] in [**], such Pricing Approvals in the Territory, including [**] of [**] or
[**] with [**] regarding such Pricing Approval. To the extent permitted by Laws
or the applicable Regulatory Authority and subject to acceptance by Ono (such
acceptance not to be unreasonably withheld), Onyx shall be entitled to [**] with
respect to obtaining or maintaining Pricing Approvals for Product in the Field
in the Territory.
          5.2.3 Cost of Regulatory Activities. Subject to Section 4.4.3, all
Regulatory Costs incurred in connection with the preparation by or on behalf of
Ono of Regulatory Materials for, and obtaining of Product Approvals in the Field
in the Territory for Product shall be borne solely by Ono. Ono shall be
responsible for all Regulatory Costs involved in the maintenance of all
Regulatory Approvals for Product in the Field in the Territory.
          5.2.4 Reporting and Review. Ono shall keep Onyx reasonably and
regularly informed in connection with the preparation of all Regulatory
Materials, Regulatory Authority review of Regulatory Materials, and Regulatory
Approvals, in each case with respect to Product for sale in the Field in the
Territory. Ono shall provide Onyx, within [**] ([**]) [**], with copies of all
notices, questions, and requests for information in tangible form which it
receives from a Regulatory Authority with respect to Product for sale in the
Field; provided, however, that Ono shall have the right to redact any
information to the extent not related to Product.
          5.2.5 Notification and Consultation Prior to Regulatory Filings. Ono
shall inform, and consult with, Onyx regarding its strategy for
pre-authorization activities (i.e., Regulatory Authority meetings and MAA
filing) and post-authorization activities, with respect to Regulatory Approvals
in the Territory for Product in the Field in the Territory prior to the filing
thereof. Without limitation of the foregoing, Ono shall provide Onyx at least
[**] ([**]) [**], to the extent possible, and in the event [**] ([**]) [**] is
not possible, then the longest time possible, to review all proposed Regulatory
Materials for [**] and [**] prior to [**], and Ono shall use good faith efforts
to [**] any comments received from Onyx. Further, for clarity, in no event shall
Ono be obligated to delay filing Regulatory Materials as a result of Onyx’s
unreasonable delay in providing any comments (provided that Onyx shall be
provided the [**] ([**]) [**] review period or such shorter review period that
is the maximum allowed by the
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

25



--------------------------------------------------------------------------------



 



Regulatory Authority receiving the filing). The materials to be provided to Onyx
pursuant to this Section 5.2.5 may be in Japanese, but Ono will use Commercially
Reasonable Efforts to provide Onyx with a summary, in English, of such
materials, to the extent practicable.
     5.3 Communications. Each Party shall cooperate with the other in
communicating with any Regulatory Authority having jurisdiction regarding
Product and Ono shall immediately notify Onyx in the event that Ono
communicates, or intends to communicate, either on its own initiative in
accordance with this Agreement or as a result of such a Regulatory Authority
initiating contact with Ono in connection therewith. Notwithstanding the
foregoing, except as may be required by Laws, Ono shall not, with respect to
Product, communicate with (i) any Regulatory Authority having jurisdiction
outside of the Territory regarding Product or (ii) any Regulatory Authority with
respect to Product for use outside of the Field, in each case, unless explicitly
provided for in the Development Plan or requested or permitted in writing to do
so by Onyx, or unless so ordered by such Regulatory Authority, in which case Ono
shall immediately notify Onyx of such order and shall, to the extent permitted
by Laws, not take any further actions or communicate with such Regulatory
Authority further until Onyx has provided instruction as to how to proceed. All
communications with Regulatory Authorities regarding Product in the Field in the
Territory shall be undertaken as provided in this Agreement.
     5.4 No Other Regulatory Filings. Except as otherwise expressly set forth in
ARTICLE 5, Ono (and its Affiliates) shall not file any Regulatory Materials or
Regulatory Approvals for Product or that are otherwise based on any Licensed
Technology or any Joint Patents.
     5.5 Rights of Reference.
          5.5.1 Onyx shall use Commercially Reasonable Efforts to permit Ono
(and its designees) to access, and shall provide Ono (and its designees) with
sufficient rights to reference and use, in association with exercising Ono’s
rights and performing its obligations under this Agreement, Onyx’s Regulatory
Materials and Regulatory Approvals outside of the Territory that are associated
with the Compounds and/or Product. Onyx shall transmit (or use Commercially
Reasonable Efforts to cause the transmission of) all necessary and appropriate
letters to applicable Regulatory Authorities advising such applicable Regulatory
Authorities of such rights of reference and use.
          5.5.2 Ono shall permit Onyx (and its designees) to access, and shall
provide Onyx (and its designees) with sufficient rights to reference and use in
association with exercising its rights and performing its obligations under this
Agreement, Ono’s Regulatory Materials and Regulatory Approvals in the Territory
that are associated with the Compounds and/or Product. Ono shall transmit all
necessary and appropriate letters to applicable Regulatory Authorities advising
such applicable Regulatory Authorities of such rights of reference and use.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

26



--------------------------------------------------------------------------------



 



     5.6 Adverse Event Reporting; Safety Data Exchange and Medical Inquiries.
          5.6.1 Pharmacovigilance. Ono, as the holder of Product Approvals,
shall be responsible for the collection, review, assessment, tracking and filing
of information related to adverse events associated with Product in the Field in
the Territory (whether or not Product Approval has been achieved), in each case
in accordance with Laws and this Agreement (and Ono shall ensure that, in the
Development and Commercialization of Product, it will record, investigate,
summarize, notify, report and review all adverse events in accordance with
Laws). Onyx (or its designee) shall be responsible for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with Product in the countries outside of the Territory. The safety
units from each of the Parties shall meet and agree upon written
pharmacovigilance agreements for exchanging adverse event and other safety
information relating to (i) the Development of Product within [**] ([**]) [**]
of the Effective Date and (ii) the Commercialization of Product in connection
with the first MAA (including a JNDA in the Territory or its equivalent outside
of the Territory) for Product to be filed. Such written pharmacovigilance
agreement shall ensure that adverse event and other safety information is
exchanged according to a schedule that will permit each Party (and its designees
or, solely with respect to Onyx, its sublicensees) to comply with Laws and
regulatory requirements in their respective markets.
          5.6.2 Global Safety Database. Onyx shall be responsible for
maintaining the global safety database for Product. The written
pharmacovigilance agreement prescribed by Section 5.6.1 shall ensure that
adverse event and other safety information is exchanged according to a schedule
that will permit Onyx (and each of its designees and sublicensees, as
applicable) to comply with Laws and regulatory requirements in their respective
markets. Onyx shall provide Ono with reasonable access to such global safety
database without any compensation to Onyx.
          5.6.3 Medical Inquiries for Product. Following the Effective Date,
Ono, as the holder of Product Approval in the Territory, shall be responsible
for handling all medical questions or inquiries in the Territory, including all
Product Complaints, with regard to any Product sold by or on behalf of Ono (or
any of its Affiliates) (including setting up a call center in connection
therewith), in each case in accordance with Laws and this Agreement. Ono shall
submit a copy of any standardized responses to medical inquiries prior to use
thereof for Onyx’s review and comment. Onyx shall immediately forward any and
all medical questions or inquiries which it receives with respect to any Product
sold by or on behalf of Ono (or any of its Affiliates) in the Territory to Ono
in accordance with all Laws and Ono shall immediately forward to Onyx any and
all medical questions or inquiries that it receives with respect to Product
(i) not sold by or on behalf of Ono (or any of its Affiliates) in the Territory
or (ii) outside of the Territory, in each case in accordance with all Laws.
Notwithstanding the foregoing, Onyx shall be primarily responsible for handling
any Product Complaints related to the Manufacture of Product, and Ono shall
refer all such Product Complaints to Onyx, within [**] ([**]) [**] of receipt or
otherwise as soon as practicable after its receipt (or such other timing as may
be specified in the pharmacovigilance agreement). Further, Onyx shall submit a
copy to Ono of its standardized responses, and updated responses, to medical
inquiries.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

27



--------------------------------------------------------------------------------



 



     5.7 Regulatory Authority Communications Received by a Party.
          5.7.1 General. Each Party shall promptly inform the other of
notification of any action by, or notification or other information which it
receives (directly or indirectly) from, any Regulatory Authority whether inside
the Territory or outside of the Territory which (i) raises any material concerns
regarding the safety or efficacy of Product; (ii) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
Product; (iii) is reasonably likely to lead to a recall, market withdrawal or
market notification with respect to Product whether inside the Territory or
outside of the Territory; or (iv) relates to expedited and periodic reports of
adverse events with respect to Product whether inside the Territory or outside
of the Territory, or Product Complaints, and which may have an adverse impact on
Regulatory Approval or the continued Commercialization of Product whether inside
the Territory or outside of the Territory. Ono shall be solely responsible for
responding to any such communications relating to Product in the Field in the
Territory and the Parties shall reasonably cooperate with and assist each other
in complying with regulatory obligations, including by Onyx providing to Ono
such information and documentation which is in Onyx’s possession as may be
necessary or reasonably helpful for Ono to prepare a response to an inquiry from
a Regulatory Authority in the Territory with respect to Product in the Field.
Ono shall also promptly provide Onyx with a copy of all correspondence received
from a Regulatory Authority whether inside the Territory or outside of the
Territory specifically regarding the matters referred to above. Onyx (or its
designee) shall be solely responsible for any communications relating to Product
outside of the Territory.
          5.7.2 Disclosures. In addition to its obligations under this
Agreement, each Party shall disclose to the other Party the following regulatory
information:
               (a) Regulatory Actions. All material information pertaining to
actions taken by Regulatory Authorities, whether inside the Territory or outside
of the Territory, in connection with Product, including any notice, audit
notice, notice of initiation by Regulatory Authorities of investigations,
inspections, detentions, seizures or injunctions concerning Product, whether
inside the Territory or outside of the Territory, notice of violation letter
(i.e., an untitled letter), warning letter, service of process or other inquiry;
provided, however, that the disclosing Party shall be entitled to redact those
portions thereof to the extent not related to Product. Without limiting the
generality of the foregoing, the disclosing Party shall promptly, but in any
event within [**] ([**]) [**], inform the other Party of any inspections,
proposed regulatory actions, investigations or requests for information or a
meeting by any regulatory Authority with respect to Product, whether inside the
Territory or outside of the Territory.
               (b) Regulatory Non-compliance. All information pertaining to
notices from Regulatory Authorities, whether inside the Territory or outside of
the Territory, of non-compliance with Laws in connection with Product, including
receipt of a warning letter or other notice of alleged non-compliance from any
Regulatory Authority relating to Product, whether inside the Territory or
outside of the Territory; provided, however, that the disclosing Party shall be
entitled to redact those portions thereof to the extent not related to Product.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

28



--------------------------------------------------------------------------------



 



     5.8 Recall, Withdrawal, or Market Notification of Product.
          5.8.1 Notification and Determination. In the event that any
Governmental Authority threatens or initiates any action to remove Product from
the market in the Field in the Territory, or one Party otherwise determines that
a recall, withdrawal or market notification in the Field in the Territory is
necessary, the Party receiving notice thereof, or such determining Party, shall
notify the other Party of such communication, or such determination, thereof
immediately, but in no event later than [**] ([**]) [**], after receipt thereof
or such determination thereof. Notwithstanding the foregoing, in all cases the
Parties will together determine whether to initiate any recall, withdrawal or
market notification of Product in the Field in the Territory, including the
scope of such recall or withdrawal (e.g., a full or partial recall, or a
temporary or permanent recall) or market notification by way of promptly
discussing in good faith the reasons therefor. In the event of any such recall,
withdrawal or market notification, Ono, as the distributor of Product in the
Territory, shall determine the necessary actions to be taken, and shall
implement such actions to conduct such recall, withdrawal or market
notification, with Onyx providing reasonable input (which Ono shall in good
faith consider and incorporate into any recall, withdrawal or market
notification strategy) and reasonable assistance. Without limiting the
foregoing, Onyx shall have the right to propose that a Product recall,
withdrawal or market notification should be initiated by Ono, but Ono, acting as
the holder of Product Approval in the Territory, shall make the final decision
as to whether or not such a recall, withdrawal or market notification in the
Field in the Territory proposed by Onyx will be initiated. Ono shall at all
times utilize a batch tracing system which will enable the Parties to identify,
on a prompt basis, customers within the Territory who have been supplied with
Product of any particular batch, and to recall such Product from such customers
as set forth in this Section 5.8.1. In the event that any Governmental Authority
threatens or initiates any action to remove Product from the market in the Field
outside the Territory, or Onyx otherwise determines that such recall or
withdrawal is necessary or determines to recall or withdraw the Product outside
of the Territory, Onyx shall notify Ono of such communication or such
determination thereof by Onyx immediately, but in no event later than [**]
([**]) [**], after receipt thereof or such determination thereof by Onyx, and
the Parties shall promptly discuss whether to initiate any recall, withdrawal or
market notification of Product in the Field in the Territory (which would be
conducted in accordance with this Section 5.8.1).
          5.8.2 Cost Allocation. All direct costs and expenses associated with
implementing a recall, withdrawal or market notification with respect to Product
in the Field in the Territory shall be allocated between Onyx and Ono as
follows:
               (a) in the event, and to the extent, that the recall, withdrawal
or market notification arises as a result of a material breach of this Agreement
by Onyx, then Onyx shall bear the costs and expenses, including all internal and
Out-of-Pocket Costs of Ono for implementing the recall, withdrawal or market
notification; and
               (b) in the event, and to the extent, that the recall, withdrawal
or market notification arises out of the material breach of this Agreement by
Ono, then Ono shall bear the costs and expenses for implementing the recall,
withdrawal or market notification; and
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

29



--------------------------------------------------------------------------------



 



               (c) in all other cases, all costs and expenses incurred by either
Party for implementing the recall, withdrawal or market notification shall be
borne equally by the Parties.
ARTICLE 6
COMMERCIALIZATION
     6.1 Commercialization in the Field in the Territory. During the Term, Ono
shall be solely responsible for Commercializing Product in the Territory for use
in the Field. Ono shall be responsible for one hundred percent (100%) of the
expenses (including Pre-Marketing and other Commercialization expenses) incurred
in connection with the Commercialization of Product in the Territory for use in
the Field.
     6.2 Ono’s Performance.
          6.2.1 Specific Commercialization Obligations. Without limiting the
generality of the provisions of Section 6.1, in connection with the
Commercialization of Product in the Territory for use in the Field by Ono
hereunder:
               (a) Ono shall (i) use Commercially Reasonable Efforts to
Commercialize Product for use in the Field in the Territory, (ii) maximize the
commercial potential for Product in the Field in the Territory, (iii) represent
Product accurately and fairly, (iv) Commercialize Product so as to reflect
favorably on Product and the good name, goodwill and reputation of Onyx and
(v) act in good faith to maximize the economic value of Product.
               (b) Ono shall not (i) disparage, defame, discredit, or negatively
comment to Third Parties in any way about or concerning the Compounds, Product
or Onyx (including Onyx’s activities, operations or other products) nor permit
its employees, officers or directors to do so, (ii) utilize deceptive,
misleading or unethical business practices, or (iii) take any action or inaction
that would reasonably be likely to prejudice the value of Product.
               (c) Ono shall be solely responsible for (i) receiving, accepting
and filling orders for Product in the Field in the Territory, (ii) handling all
returns of Product in the Field in the Territory, (iii) controlling invoicing,
order processing and collection of accounts receivable for the sales of Product
in the Field in the Territory, and (iv) distributing and managing inventory of
Product in the Field in the Territory.
               (d) Ono shall launch Product in the Territory within [**] ([**])
[**] after all applicable Regulatory Approvals for Product have been obtained.
Ono shall ensure that, once launched, Product remains commercially available
throughout the Territory for the duration of the Royalty Term.
     6.3 Commercialization Liaisons. At a mutually agreed time following the
Effective Date (provided that neither Party will unreasonably withhold its
agreement thereto), each Party shall designate an individual to serve as the
main point of contact for each Party to exchange information, facilitate
communication and coordinate the Parties’ activities under this Agreement
relating to Commercialization of Products (each, a “Commercialization Liaison”),
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

30



--------------------------------------------------------------------------------



 



including, for clarity, both in and outside of the Territory. For clarity, from
time-to-time, the Commercialization Liaisons shall have the right to request
additional information and updates regarding the other Party’s Commercialization
activities.
     6.4 Reports. For the [**] period after the First Commercial Sale (and
thereafter for each [**] period following the [**] for Product in each [**]),
Ono shall update Onyx, through the Commercialization Liaisons, within [**] after
the end of each Ono Fiscal Year regarding its significant Commercialization
activities involving Product. In addition, Ono shall provide written [**]
updates to Onyx, [**], with the content and form thereof being at Ono’s
discretion provided that such content reasonably addresses any specific requests
from Onyx, summarizing its Commercialization activities during the previous
[**], for the [**] following [**].
     6.5 Joint Marketing Meetings. From time to time, each Party’s
Commercialization Liaison shall have the right to request that the Parties hold
a joint marketing meeting (a “Joint Marketing Meeting” or “JMM”), which may be
attended by any senior representatives of the Parties with responsibility for
Commercializing Product. JMM shall be held in person or via video- or tele-
conference, as the Parties may agree. All decisions of the JMM shall be made by
unanimous vote or written consent, with Ono and Onyx each having collectively,
among its respective members, one (1) vote in all decisions. If the attendees of
the JMM cannot reach consensus, then Ono shall have the final decision making
authority; provided that, Ono shall not have decision making authority with
respect to the following matters: (i) [**], (ii) global product positioning and
description as compared to competitor products (including Competitive Products),
or (iii) public disclosures of data by Onyx outside of the Territory. The JMM
shall be responsible for, as appropriate, discussing and overseeing:
          6.5.1 the [**] for Commercializing Product in the Field in the
Territory, including [**];
          6.5.2 the Commercialization of Product in the Field in the Territory
in the broader context of Onyx’s Global Branding Strategy; and
          6.5.3 such other matters as the Parties may agree to discuss with
respect to the Commercialization of Product in the Field in the Territory.
Without limitation of the foregoing, at a date mutually agreed by the Parties
during each Ono Fiscal Year, for the [**] period after [**], Ono shall present
to the JMM a commercialization plan for the following [**] (the
“Commercialization Plan”). From time to time during a given [**], Ono shall
update the JMM regarding its Commercialization activities, including, to the
extent applicable, such activities’ alignment with [**], and the Parties shall
discuss such activities and, to the extent applicable, [**] generally.
     6.6 Commercialization Compliance. Ono shall, in Commercializing Product in
the Territory, comply with all Laws, including MHLW requirements, and all
applicable Regulatory Approvals for Product, to the extent that those are
applicable in the Territory.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

31



--------------------------------------------------------------------------------



 



     6.7 Promotional Materials.
          6.7.1 Creation of Promotional Materials. Ono will create and develop
Promotional Materials for the Territory in accordance with the Regulatory
Approvals and Laws, and shall provide samples thereof to Onyx for its review and
comment (and Ono shall consider any such comments in good faith) prior to
distributing such Promotional Materials. For clarity, such samples need only be
submitted for each different type of Promotional Material, as opposed to each
item of Promotional Material needing to be submitted. To the extent Ono includes
any Onyx (or Onyx Affiliate) trademarks in the Promotional Materials, Ono shall
comply with Onyx’s (or Onyx’s Affiliate’s) then-current guidelines for trademark
usage.
          6.7.2 Supply of Onyx Promotional Materials. Onyx shall provide Ono
with copies of written, printed, video or graphic advertising, promotional,
educational and communication materials (other than Product labels and package
inserts) created, developed and/or used in the US, Germany, UK, France, Italy
and Spain by Onyx or its Affiliates, and its licensees (provided that, with
respect to licensees, such provision of materials shall be subject to Onyx’s use
of Commercially Reasonable Efforts to obtain such rights) in Commercializing
Product outside of the Territory in the Field to support Ono’s Commercialization
activities in the Territory, including materials relating to marketing
strategies for Product outside the Territory in the Field pursued by Onyx or its
Affiliates and its licensees and examples of core promotional materials used by
Onyx or its Affiliates and its licensees in Commercializing Product outside of
the Territory in the Field (“Onyx Promotional Materials”), promptly after such
information becomes available during the Term. Ono may use information contained
in Onyx Promotional Materials for preparation of Promotional Materials for use
by Ono, or its Affiliate in connection with the Commercialization of the Product
in the Field in the Territory and for no other purpose.
          6.7.3 Inclusion of Logos on Packaging and Promotional Materials. To
the extent permitted or required by Laws and subject to obtaining necessary
Regulatory Authority approvals, with respect to Product to be sold by or on
behalf of Ono (or any of its Affiliates) in the Territory, the Onyx housemark
(or Onyx’s designee’s housemark) and the Ono housemark shall be on all package
inserts utilized by Ono if practicable and appropriate in the Territory. Onyx
hereby grants to Ono a non-exclusive, royalty-free right and license during the
Term to utilize the Onyx housemark (including all trademarks, names and logos)
in order to perform the Commercialization activities required to be performed by
Ono hereunder in accordance with the terms of this Agreement. Ono hereby grants
to Onyx (and its designees) a non-exclusive, royalty free right and license
during the Term to utilize the Ono housemark (including all trademarks, names
and logos) in order to perform the Manufacturing and other activities to be
performed by or on behalf of Onyx under the terms of this Agreement. Each Party
shall only use the housemark of the other Party with the necessary trademark
designations, and each Party shall use the other Party’s housemarks in a manner
that does not derogate from such Party’s rights in its trademarks, names and
logos. Each Party shall submit representative samples of its use of the other
Party’s housemark for review by the other Party. Neither Party will take any
action that will interfere with or diminish the other Party’s rights in its
respective trademarks, names and logos, and if a Party reasonably believes that
the use of its trademarks, names and logos by the other Party hereunder is
interfering with or diminishing its rights, such Party shall
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

32



--------------------------------------------------------------------------------



 



notify the other Party thereof in writing and such other Party shall promptly
cease use of such trademarks, names or logos in such manner. Each Party agrees
that all use of the other Party’s trademarks, names and logos will inure to the
benefit of such other Party, including all goodwill in connection therewith.
          6.7.4 Ono Ownership of Promotional Materials. During the Term, Ono
shall own all right, title and interest in and to any Promotional Materials
created by Ono hereunder relating to Product in the Field in the Territory
including copyrights, but excluding trademarks (including Product Trademark),
names, logos and other marks owned by or on behalf of Onyx or its Affiliates.
          6.7.5 Use of Promotional Materials Exclusively for Product. The
Promotional Materials, and any aspects of those uniquely tied to Product, shall
be used by Ono exclusively in connection with the Commercialization of Product
in the Field in the Territory in accordance with the terms of this Agreement,
and Ono shall not use, or allow any other Person to use, any such Promotional
Materials except in accordance with this Agreement.
     6.8 Training. Ono shall be solely responsible for training, and all costs
associated with such training, its Sales Representatives and Medical Science
Liaisons using Commercially Reasonable Efforts and in all cases in accordance
with Laws, including timely reporting of any adverse events with respect to
Product. To the extent that Onyx prepares, in its sole discretion, any training
materials with respect to the Commercialization of Product in the Field outside
of the Territory for the purpose of training Onyx’s own employees, Onyx shall
provide Ono with copies of such training materials.
     6.9 Product Trademarks and Product Trade Dress; Ono Trademarks and Ono
Trade Dress.
          6.9.1 Trademark. Ono shall use Commercially Reasonable Efforts to
select the same trademark (and logo) and the same trade dress as Onyx is using
for the Product outside of the Territory (the “Product Trademark” and the
“Product Trade Dress”, respectively) in order for Ono to Commercialize the
Product in the Field in the Territory. Notwithstanding the foregoing, in the
event that Ono believes that the use or registration of Product Trademark or the
use of Product Trade Dress in the Territory would be inappropriate due to
linguistic or cultural particularities or against the Laws of the Territory or
by instruction of Regulatory Authority in the Territory, or in conflict with any
Third Party’s intellectual property rights in the Territory, based on a review
of market research, regulatory research, legal searches, investigation results,
and any other relevant information that may have been collected by either Party
that is relevant to the clearance for use and registration of a trademark or for
use and registration of a trade dress, Ono shall present such concern to Onyx,
and Ono may select an alternative trademark and trade dress (the “Ono Trademark”
and the “Ono Trade Dress”) after due consultation with Onyx for use and
registration in the Territory; provided that, for clarity, Ono shall have no
obligation to check the registrability of such Ono Trademark or Ono Trade Dress
outside of the Territory. Ono shall bear all costs relating to the creation,
legal clearance, filing, registration, and maintenance of any Ono Trademark and
Ono Trade Dress and shall own and employ any such Ono Trademarks or Ono Trade
Dress in the Territory.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

33



--------------------------------------------------------------------------------



 



Onyx will have the right to file, register, maintain, and use any Ono Trademark
and Ono Trade Dress, at Onyx’s cost, outside the Territory, and Ono will have no
obligation to investigate the registrability of the Ono Trademark and/or Ono
Trade Dress outside the Territory. For purposes of this Agreement and as between
the Parties, Onyx shall be the owner of the Ono Trademarks and Ono Trade Dress
outside of the Territory. For clarity, the Parties acknowledge and agree that it
is their mutual intention that Ono Commercialize Product in the Territory under
the Product Trademark and Product Trade Dress.
          6.9.2 Use and Ownership of Product Trademarks and Product Trade Dress.
All uses of Product Trademark and Product Trade Dress by Ono (and its
Affiliates) to identify and/or in connection with the Commercialization of
Product in the Field in the Territory shall be in accordance with Regulatory
Approvals and all Laws, and shall be in accordance with Onyx’s quality control
guidelines for the Product Trademarks and the Product Trade Dress, as may be
amended from time to time. Ono (and its Affiliates) shall only use Product
Trademark and Product Trade Dress pursuant to the terms of this Agreement to
identify and in connection with the Commercialization of Product in the
Territory for use in the Field, and Ono shall not (and shall cause its
Affiliates not to) use such Product Trademark or Product Trade Dress to identify
or in connection with the marketing of any other products. Onyx shall own and
retain all rights to the Product Trademark and the Product Trade Dress (in each
case, together with all goodwill associated therewith throughout the Territory),
and Ono shall assign (and shall cause its Affiliates to assign), and hereby does
assign to Onyx, all of its right, title and interest in and to such Product
Trademark and Product Trade Dress, if any. Onyx shall also own rights to any
Internet domain names incorporating Product Trademark or any variation or part
of such trademark as its URL address or any part of such address; and Ono shall
not establish any Internet domain name or URL incorporating such Product
Trademark without the prior written consent of Onyx; provided that Ono shall be
responsible for [**] with respect to such Internet domain names or URLs to the
extent that Onyx modifies or prepares any applicable website or website content
to facilitate Ono’s Commercialization of Product in the Territory. The Parties
hereby agree and acknowledge that nothing contained herein shall limit Onyx’s
right to use Product Trademark or Product Trade Dress outside of the Territory.
For clarity, in the event that pursuant to Section 6.9.1, Ono registers any Ono
Trademark or uses Ono Trade Dress in the Territory, the provision of this
Agreement with respect to Product Trademark and Product Trade Dress shall not
apply and Ono will not register any Ono Trade Mark or uses Ono Trade Dress
outside the Territory.
          6.9.3 Maintenance of Product Trademark. During the Term, Ono will use
Commercially Reasonable Efforts to establish, maintain and enforce Product
Trademark in the Territory and will bear all costs and expenses relating
thereto, including with respect to Ono Trademarks and Ono Trade Dress.
          6.9.4 Infringement of Product Trademark or Ono Trademark. In the event
that either Party becomes aware of any infringement of Product Trademark or Ono
Trademark by a Third Party in the Territory, such Party shall promptly notify
the other Party and the Parties shall consult with each other in good faith with
respect thereto. Ono shall, at its sole discretion, have the first right to
determine how to proceed with respect to such infringement, including by the
institution of legal proceedings against such Third Party, in
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

34



--------------------------------------------------------------------------------



 



which case all costs and awards relating to such legal proceedings will be borne
exclusively by Ono. If requested to do so, Onyx shall reasonably cooperate with
any and all action initiated by Ono, including by joining legal proceedings as a
party at Ono’s expense. If Ono elects not to take action or initiate legal
proceedings against an instance of infringement to Product Trademark or Ono
Trademark in the Territory, Onyx shall have the right at its own and sole
discretion to take action or initiate legal proceedings against such instance of
infringement to Product Trademark or Ono Trademark in the Territory, in which
case all costs and awards relating to such legal proceeding will be borne
exclusively by Onyx. If requested to do so, Onyx shall reasonably cooperate with
any and all action initiated by Ono in connection therewith, including, by
joining legal proceedings as a party at Onyx’s expense.
          6.9.5 Trademark Acknowledgments. Each Party acknowledges the sole
ownership by the other Party and validity of all trademarks, trade dress, logos
and slogans owned by the other Party and used or intended to be used in
connection with the Commercialization of Product for the Field in the Territory.
Each Party agrees that it will not at any time during or after the Term assert
or claim any interest in, or do anything which may adversely affect the validity
or enforceability of, any copyright, trademark, trade dress, logo or slogan
owned by the other Party and used or intended to be used on or in connection
with the marketing or sale of Product. Neither Party will register, seek to
register or cause to be registered any copyrights, trademarks, trade dress,
logos or slogans owned by the other Party and used or intended to be used on or
in connection with the marketing or sale of Product or any variation thereof,
under any Laws providing for registration of copyrights, trademarks, service
marks, trade names or fictitious names (including as an Internet domain name) or
similar Laws, without the other Party’s prior written consent (in its sole
discretion).
     6.10 Global Branding Strategy. Onyx shall have the right, from time to time
during the Term, to implement (and thereafter modify and update) a global
branding strategy, including global messaging, for Product for use in the Field
throughout the world (the “Global Branding Strategy”). To the extent Onyx
determines to utilize such Global Branding Strategy, Ono shall use Commercially
Reasonable Efforts to adhere to the Global Branding Strategy in its
Commercialization of Product, including with respect to any Promotional
Materials; provided, that, in the event that Ono believes that the application
of the Global Branding Strategy in the Territory would be inappropriate because
of linguistic or cultural particularities, because it is against the Laws of the
Territory or because Ono reasonably determines it would be inconsistent with
Ono’s obligation to use Commercially Reasonable Efforts to Commercialize Product
in the Territory, Ono shall present such concern to Onyx, and the Parties shall
discuss whether appropriate revisions to the Global Branding Strategy may make
it appropriate for use in the Territory. Nothing in this Section 6.10 shall be
construed to derogate from Ono’s ultimate right and responsibility to use
Commercially Reasonable Efforts to Commercialize Product in the Territory in
accordance with the terms and conditions of this Agreement.
ARTICLE 7
SUPPLY
     7.1 General. Onyx will use Commercially Reasonable Efforts to Manufacture
(or have Manufactured) and supply reasonable quantities of the Bulk Product for
clinical and
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

35



--------------------------------------------------------------------------------



 



commercial use in the Field in the Territory, in each case in accordance with
the terms of the Carfilzomib Supply Agreements and 0912 Supply Agreements
described in Section 7.2 and the Quality Agreement.
     7.2 Carfilzomib Supply Agreements.
          7.2.1 The Parties will negotiate in good faith to execute, within [**]
of the Effective Date, a clinical supply agreement to provide for Ono’s
requirements for Bulk Product incorporating Carfilzomib (the “Carfilzomib
Product”, and the “Carfilzomib Development Supply Agreement”, respectively)
during Development. Thereafter, the Parties will negotiate in good faith to
execute a commercial supply agreement to provide for Ono’s Commercialization
requirements for the Carfilzomib Product (the “Carfilzomib Commercial Supply
Agreement”) within [**] of the Effective Date. The Carfilzomib Development
Supply Agreement and Carfilzomib Commercial Supply Agreement (collectively, the
“Carfilzomib Supply Agreements”) will govern the terms under which Ono will
obtain its supply requirements of the Bulk Product incorporating Carfilzomib.
          7.2.2 The Parties acknowledge and agree that the Carfilzomib Supply
Agreements will each contain, as appropriate, the following terms and
conditions, in addition to such other terms and conditions as are standard for
the industry for such agreements and as the Parties may otherwise agree:
               (a) A requirement that Ono will obtain Bulk Product incorporating
Carfilzomib exclusively from Onyx; provided that, in the event that [**] with
respect to [**], then Ono may establish a separate supply source from among [**]
suppliers for [**] (solely as such Product was being Manufactured by Onyx at the
time [**] occurred; i.e., Ono has no right to change the formulation or
specifications for Product), subject to consultation with Onyx and compliance
with all Laws and Regulatory Approvals, until such time as Onyx is again able to
[**]. Without limitation of the foregoing, within [**] ([**]) [**] of [**], Onyx
shall provide Ono with any required Licensed Know-How and Onyx Manufacturing
Know-How (including technical documentation and contractual support (i.e.,
support with respect to Third Party contracting and analytical testing) subject
to receipt of any necessary Third Party consents with respect thereto) necessary
to enable Ono to establish a separate supply source, subject to Ono’s ongoing
obligation to obtain its supply exclusively through Onyx as described above. If
Ono requests Onyx to provide technical assistance for Manufacturing [**] in
connection with such establishment of a separate supply source, then Onyx and
Ono will separately negotiate in good faith a commercially reasonable fee for
such technical assistance. The Parties acknowledge and agree that such
Ono-managed second source will only be activated and commence clinical or
commercial manufacturing activities, as the case may be, in the event that Onyx
suffers [**] and such [**] continues (i.e., such Ono-managed second source shall
cease Manufacturing after Onyx [**] and supplying such Bulk Product to Ono,
provided that, the Parties acknowledge and agree that the contractual
relationship between Ono and such Ono-managed second source may require a “tail
period” after Onyx’s resumption of manufacturing Product during which such
Ono-managed second source will exhaust its supply of Product, provided, further,
that Ono shall use Commercially Reasonable Efforts to obtain as minimal a “tail
period” (and as easily terminated an agreement) as possible with any such
Ono-managed second source, which “tail
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

36



--------------------------------------------------------------------------------



 



period” shall in any event not exceed [**]. For clarity, for so long as Onyx is
using Commercially Reasonable Efforts to establish a second (i.e., redundant)
Onyx-managed supply source (“Second Source”), and Onyx is providing contractual
support sufficient to enable Ono access to Bulk Product manufactured by such
Onyx Second Source supplier if Onyx [**], then Onyx will have no obligation to
provide technical assistance for Manufacturing to Ono. In addition to the above,
(i) Onyx shall, at any time more than [**] ([**])[**] after the execution of the
Carfilzomib Development Supply Agreement, keep a quantity of Compound necessary
to Manufacture [**] ([**]) [**] requirements of Product based on the most recent
[**] forecast (and **] requirements in the event that Onyx is not actively
pursuing a Second Source) and (ii) Ono shall keep a quantity of Product in
accordance with Ono’s storage policy for its own (and other) products, which as
of the Effective Date would require an average stockpile of [**] of Carfilzomib
Product supply.
               (b) In accordance with the procedures set forth in the Quality
Agreement, Ono or its designated Third Party shall be responsible (at its sole
cost and expense) for all final product labeling and packaging, and handling,
storage, quality control, quality assurance, and the testing and release of
Product in connection with the foregoing (collectively, “Packaging and
Labeling”). Ono or its designated Third Party shall ensure that all such
Packaging and Labeling shall comply with Laws, GMPs and the Regulatory Approvals
for Product in the Territory, including Product Specifications; provided that,
Onyx shall have the right, but not the obligation, to review any single or
collective element of Packaging and Labeling at any time and Ono shall give good
faith consideration to any comments received from Onyx. For clarity, Onyx shall
provide Ono with copies of all reasonably requested analytical methods, and
transfer the related Licensed Know-How, including providing Ono with such
reasonable technical assistance as is necessary to enable Ono to fulfill its
obligations to release finished packaged Bulk Product under this
Section 7.2.2(b) for distribution in the Field in the Territory under ARTICLE 6.
               (c) Forecasting and ordering, pricing and invoicing procedures,
which will in any event provide that (i) with respect to the Development Supply
Agreement, (A) a supply price equal to Onyx’s cost therefor (including Onyx’s
[**] and [**]), plus [**] percent ([**]%), but not to exceed Three Hundred
Dollars ($[**]) per [**] unit of Bulk Product incorporating Carfilzomib), and
(B) that Onyx will supply in total [**] ([**]) units of Bulk Product
incorporating Carfilzomib in [**] shipments of (X) [**] ([**]) units of Bulk
Product incorporating Carfilzomib [**] and (Y) [**] units of Bulk Product
incorporating Carfilzomib in the [**], subject in each case to (1) a successful
GMP-compliant engineering run during [**] and (2) there being no changes
required in the Territory to the Bulk Product incorporating Carfilzomib
specifications, excipients, suppliers, manufacturers or container closure
systems (provided that, the Parties may choose to negotiate an interim supply
agreement to govern the transfer of the initial clinical batches described by
the foregoing sub-clause (B)) and (ii) with respect to the Commercial Supply
Agreement, a supply price [**]. The Parties expect as of the Effective Date that
this price will [**] ($[**]) per [**] vial once [**] have been [**], but each
Party acknowledges that such expectation may not be met. Onyx shall also provide
Ono, at [**], from time-to-time within [**] of written request therefor, with a
quantity of secondary reference standard not to exceed [**]/calendar year and
related substance not to exceed [**]/calendar year, necessary for testing of
Product for clinical and commercial purposes in the
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

37



--------------------------------------------------------------------------------



 



Territory; provided that, the initial supply of such materials described in
Schedule 4.3.2 will be provided as set forth in such Schedule.
               (d) Ono shall provide Onyx with a [**] forecast with the first
[**] of each forecast becoming firm and the remaining [**] to be used for
planning purposes. In all cases the required quantities of Bulk Product shall
not be more than [**] percent ([**]%) of the total quantity forecasted for any
[**] period. Should any Purchase Order seek to purchase Bulk Product in amounts
up to [**] percent ([**]%) of the amounts set forth in the most recent [**]
forecast provided by Ono to Onyx or should Ono desire to increase the amount of
Bulk Product to be manufactured pursuant to any Purchase Order already
submitted, then Onyx shall use reasonable commercial efforts to comply with such
requested changes; but Onyx shall not be liable to Ono for any inability,
despite its use of Commercially Reasonable Efforts, to manufacture such excess
quantities of Bulk Product. Notwithstanding the foregoing, until the [**] of the
First Commercial Sale of any Product, the required quantities of Bulk Product
shall not be more than [**] percent ([**]%) of the total quantity forecasted for
any [**] period.
               (e) Onyx will disclose to Ono detailed cost-breakdown information
with respect to the price of clinical supply, and the Parties will in good faith
negotiate appropriate adjustments of such clinical supply price if necessary to
maximize the economic potential of the Product.
               (f) From and after the second anniversary of the Effective Date,
Onyx shall deliver to Ono Carfilzomib Product and/or Product containing ONX 0912
for commercial purposes, of which the remaining shelf-life shall be determined
by the Parties during the negotiation of the Carfilzomib Commercial Supply
Agreement and 0912 Supply Agreements, taking into consideration the period of
ordering, lead-time, release testing and storage requirements, as well as
approved shelf-life of the Product pursuant to the U.S. Regulatory Materials for
Product.
     7.3 0912 Supply Agreements. In the event that Ono elects to advance ONX
0912 into Development in the Territory, the Parties will (i) jointly agree to
timing for executing a Development supply agreement and a commercial supply
agreement for Product incorporating ONX 0912 (the “0912 Supply Agreements”)
based upon the development plan for the Territory such that, in any event, a
commercial supply agreement will be executed prior to JNDA filing and
(ii) subsequently negotiate the 0912 Supply Agreements, on terms that the
Parties agree to negotiate in good faith.
     7.4 Supply Price Following Patent Term. On a Product-by-Product basis, [**]
prior to the expected end of Royalty Term with respect to such Product, the
Parties shall discuss and determine in good faith, including by reference to
competitive alternative supply prices offered by generic competitors reasonably
capable of meeting Ono’s quality, capacity, and customer service standards for
similar products, an appropriate supply price for such Product following the
expiration of the Royalty Term. In the event that Ono and Onyx fail to reach an
agreement on lower supply price despite such good faith negotiation, Onyx shall
grant to Ono a royalty-free, perpetual and worldwide license(s) under the Onyx
Manufacturing Patents and Onyx Manufacturing Know-How, with the right to
sublicense, to manufacture or have
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

38



--------------------------------------------------------------------------------



 



manufactured such Product, and shall, at Ono’s expense, provide Ono or its
designated third party supplier with technology transfer and other assistance
reasonably required by Ono to enable Ono to manufacture or have manufactured
such Product, on terms to be mutually agreed upon by the Parties in good faith.
     7.5 Quality Agreement. The Quality Agreement will set forth the Parties’
quality and compliance obligations with respect to Manufacture of Product. Ono
and Onyx agree to comply with the requirements and provisions set forth in the
Quality Agreement. The Quality Agreement will set forth in greater detail many
of the responsibilities and obligations set forth herein. In the event of a
conflict between the terms of the Quality Agreement and the terms of this
Agreement, the terms of this Agreement shall prevail. The Parties shall execute
the Quality Agreement within [**] ([**]) [**] of the Effective Date.
     7.6 Commercial Sample Supply Price. Onyx shall separately supply Ono with
Product (on an [**] basis) for distribution as free samples in the Territory for
Commercialization purposes to be used, after obtaining Regulatory Approval for
the Product in the Territory, as a specimen for display or provided to doctors
in accordance with the Law relating to such specimen and [**]; provided that,
(i) Onyx shall not be obligated to provide more than [**] ([**]) units of
Product for free sample purposes per calendar year and (ii) under no
circumstances shall such samples be used for the treatment of patients or
subjects.
     7.7 Non-Clinical Development Supply. Onyx shall supply Ono, at [**], with
Compound drug substance and its related materials, including deuterated
Compound, (i) as described in Schedule 4.3.2, and (ii) as may otherwise be
mutually agreed by the Parties from time-to-time and within [**] of written
request therefor.
ARTICLE 8
PAYMENTS
     8.1 Upfront Payment. In consideration for the rights and licenses granted
to Ono hereunder and the documentation delivery to be performed hereunder, Ono
shall remit to Onyx an upfront amount equal to Five Billion Yen (JPY 5B) (the
“Upfront Payment”) by wire transfer of immediately available funds into an
account designated in writing by Onyx, on the date that is the later of (i)
fifteen (15) business days after the Effective Date or (ii) ten (10) business
days after the receipt by Ono of the tax documentation delivered by Onyx and
expressly described in Section 8.5 (including the timeframe for delivery of such
documentation as described in Section 8.5). Onyx shall provide Ono with an
invoice for the Upfront Payment. Such Upfront Payment shall be nonrefundable and
noncreditable against any other payments due hereunder.
     8.2 Milestone Payments. Ono shall remit to Onyx the milestone payments
described in this Section 8.2 following achievement (first occurrence) of the
corresponding milestone event and provision by Onyx to Ono of an invoice for the
given milestone payment. A Party shall promptly notify the other Party in
writing of, but in no event later than [**] after, the achievement of each such
milestone event (each, a “Milestone Notification Notice”) achieved by it, Ono
shall remit the applicable milestone payment by wire transfer of immediately
available
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

39



--------------------------------------------------------------------------------



 



funds into an account designated by Onyx on [**] after the achievement (first
occurrence) of the applicable Milestone Event; provided, however, that in no
event shall a failure to deliver a Milestone Notification Notice relieve Ono of
its obligation to pay Onyx the milestone payments described in this Section 8.2.
Each such milestone payment is nonrefundable and noncreditable against any other
payments due hereunder.

      Milestone Event   Milestone Payment Development Milestones

1. Upon Trial Completion of the [**] for Product in the Territory, [**]
  JPY [**]
2. Upon Trial Completion of the [**] for Product in the Territory (or, if there
is no [**], upon [**]), [**]
  JPY [**]
3. Upon acceptance of [**] of the [**] for Product by [**]
  JPY [**]
4. Upon the [**] of a [**] for Product, [**]
  JPY [**]   [**] Milestones

1. Upon the [**] achievement of [**] of Product [**] in the Territory
  JPY [**]
2. Upon the [**] achievement of [**] of Product [**] in the Territory
  JPY [**]

For clarity, (i) each milestone payment shall be payable to Onyx only one time
upon the first achievement of such milestone, regardless of subsequent or
repeated achievement of such milestone by any Compound or Product, (ii) in the
event that any given milestone payment is not paid for any reason, such
milestone shall become due and immediately payable upon the occurrence of the
next milestone being accomplished, and (iii) with respect to the first and
second milestones, where [**] is performed, the first milestone shall become due
and payable upon Trial Completion of the [**] and the second milestone shall
become due and payable upon Trial Completion of [**]; provided, however, that,
in event that [**] is conducted and data base lock with respect to the [**] is
required prior to entering the [**] due to any unexpected event (e.g, a serious
adverse event occurred), then (a) the [**] shall be deemed to be an [**]
conducted [**], (b) the [**] of such [**] shall be deemed to be an [**]
conducted [**] and (c) for clarity, “Trial Completion” with respect to each such
deemed [**] shall occur upon data base lock with respect to each such deemed
[**] study.
     8.3 Royalties. As further consideration for the rights and licenses granted
to Ono under this Agreement, Ono shall pay to Onyx, on Product-by-Product basis,
until the expiration of the Royalty Term with respect to such Product, a royalty
equal to [**] percent ([**]%) (the “Royalty Rate”) of Net Sales of Product in
the Territory.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

40



--------------------------------------------------------------------------------



 



     8.4 Royalty Payments and Reports. Ono shall calculate all royalty payments
payable to Onyx pursuant to Section 8.3 with respect to Net Sales at the end of
each calendar quarter. Ono shall remit to Onyx the royalty payment due for Net
Sales during a given calendar quarter on the date that is [**] ([**]) [**] after
the end of such calendar quarter; provided, however, that if the [**] ([**])
[**] falls on a non-business day then such royalty payment shall be remitted on
the previous business day. Notwithstanding the timing for royalty payments, Ono
shall provide an [**] report to Onyx within [**] ([**]) [**] after the end of
each calendar quarter (which [**] report will include [**] for the applicable
calendar quarter and [**] of the Net Sales of Product for the applicable
calendar quarter based on the preceding calendar quarter’s deductions from gross
sales to arrive at Net Sales during such preceding calendar quarter) and an [**]
report to Onyx within [**] after the end of each calendar quarter, which report
shall show (i) a statement of the amount of [**] of Product in the Territory
during the applicable calendar quarter (including such amounts expressed in
local currency and as converted to Dollars at the exchange rate for conversion
of JPY into Dollars posted by [**] on the [**] of such applicable calendar
quarter), (ii) a statement of the amount of [**] for in the [**] during such
calendar quarter [**] and (iii) a statement of the amount of the royalty payment
due on such Net Sales for such calendar quarter. Without limiting the generality
of the foregoing, Ono shall require its Affiliates to account for their
respective Net Sales and to provide such reports with respect thereto as if such
sales were made by Ono.
     8.5 Taxes and Withholding.
          8.5.1 Tax Matters. The Parties acknowledge and agree that that no
withholding taxes are anticipated with respect to the Upfront Payment, milestone
payment or royalties, as a result of the tax treaty in place between Japan and
the U.S as of the Effective Date subject to submission of taxation documents
necessary for obtaining the withholding tax exemption. If Ono’s future payment
to Onyx of a milestone payment or royalties is subject to a deduction of
withholding tax by Japanese tax authorities, the sum payable by Ono (in respect
of which such withholding is required to be made) shall be made to Onyx after
deduction of the amount required to be so withheld by Japanese tax authorities,
which withheld amount shall be remitted to the Japanese tax authorities in
accordance with Laws and shall be an expense of, and borne solely by Onyx. In
the event that any taxes other than those described in the first two sentences
of this Section, or any transfer, excise, franchise, property, documentary,
sales, use, stamp, registration, recording, value added, goods and services,
harmonized sales, or other such similar taxes or fees are imposed in the
Territory in connection with any payments to be made by Ono to Onyx under this
Agreement, the Parties shall discuss in good faith to reach agreement on which
Party should bear such taxes or fees in the light of nature of such tax.
          8.5.2 Tax Cooperation. To the extent Ono is required by the Japanese
tax authorities to deduct and withhold taxes on any payments to Onyx, Ono shall
pay the amounts of such taxes to the proper Japanese tax authorities in a timely
manner and transmit to Onyx an official tax certificate or other evidence of
such withholding sufficient to enable Onyx to claim such payments of taxes
promptly after it is available. Onyx shall provide to Ono any taxation documents
(Form 3 and Form 17), and the Residency Certificate of Onyx issued by the U.S.
Internal Revenue Service (which Residency Certificate is effective for three
(3) years after its issuance to a public company) that may be reasonably
necessary in order for Ono not to
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

41



--------------------------------------------------------------------------------



 



withhold tax or to withhold tax at a reduced rate under an applicable bilateral
income tax treaty. Onyx shall use reasonable efforts to provide any such
taxation documents and the Residency Certificate of Onyx to Ono at least [**]
([**]) [**] (to the extent possible) prior to the due date for any payments for
which Onyx desires that Ono apply a reduced withholding rate; provided, however,
that in the event that Onyx is not able to provide such taxation documents and
the Residency Certificate of Onyx to Ono at least [**] ([**]) [**] prior to the
due date for any payments, such payment shall be remitted to Onyx [**] ([**])
[**] after receipt by Ono of such taxation documents and the Residency
Certificate of Onyx. Each Party shall provide the other with reasonable
assistance to enable the recovery, as permitted by Laws, of withholding taxes or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax.
     8.6 Currency Conversion. All payments hereunder shall be made in Dollars.
All such payment shall be converted into U.S. Dollars at the exchange rate for
conversion of JPY into Dollars posted by the Bank of Tokyo-Mitsubishi UFJ, Ltd.
on the date on which Ono will make the applicable payment hereunder, provided
that no deduction from any amount shall be made in respect of bank fees or
charges.
     8.7 Late Payments. Any amount required to be paid by Ono hereunder which is
not paid on the date due shall bear interest at a rate equal to the thirty
(30) day U.S. Dollar LIBOR rate effective for the date that payment was first
due as reported by The Wall Street Journal, plus two percent (2%). Such interest
shall be computed on the basis of a year of three hundred sixty (360) days for
the actual number of days payment is delinquent.
     8.8 Records; Audits. Ono and its Affiliates shall keep full, true and
accurate records and books of account containing all particulars that may be
necessary for the purpose of confirming the accuracy of, and calculating, as
applicable, all royalty payments and other amounts payable to Onyx hereunder
(including records of Net Sales), and any other records reasonably required to
be maintained with respect to Ono’s obligations under this Agreement, for a
minimum period of [**] ([**]) [**] or such longer period as required by Laws.
Onyx shall have a right to cause an independent, certified public accountant of
internationally recognized standing selected by Onyx, and reasonably acceptable
to Ono, to audit such records of Ono, and its Affiliates in order to confirm the
accuracy of the foregoing (an “Audit”) for a period covering not more than the
preceding [**] ([**]) [**]. Such audits may be conducted during normal business
hours upon reasonable prior written notice to Ono, but no more than frequently
than once per year. Ono shall make personnel reasonably available during regular
business hours to answer queries on all such books and records required for the
purpose of the Audit. Any underpayments by Ono shall be paid to Onyx within [**]
([**]) [**] of notification of the results of such inspection. Onyx shall cause
the accounting firm to execute a reasonable written confidentiality agreement
with Ono, which shall provide that such accounting firm will disclose to Onyx
only such information as is reasonably necessary to provide Onyx with
information regarding any actual or potential discrepancies between amounts
reported or paid and amounts payable under this Agreement and not disclose to
Onyx any information, financial or otherwise, unrelated to sales of the Product,
including any financial information regarding any of Ono’s products other than
the Product. The accounting firm will send a copy of the report it prepares for
Onyx to Ono at the same time such report is delivered to Onyx. The report sent
to Ono will
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

42



--------------------------------------------------------------------------------



 



include the methodology and calculations used to determine the results. Prompt
adjustments shall be made by the Parties to reflect the results of such audit.
Any overpayments made by Ono shall be refunded by Onyx within [**] ([**]) [**]
of notification of the results of such inspection. Onyx shall bear the cost of
any such Audit, unless the Audit reveals that the actual royalties payable, Net
Sales, and/or any other applicable amount Audited hereunder to be different, by
more than [**] ([**]), than the amounts as previously calculated by Ono. Onyx
shall treat all financial information subject to review under this Section 8.8
in accordance with the confidentiality and non-use provisions of this Agreement.
Ono shall be free, including in any instance wherein Ono disputes the results,
findings or methodologies of Onyx’s auditor, to engage a suitable auditor, at
Ono’s own cost to review the work of Onyx’s auditor and Onyx shall use
Commercially Reasonable Efforts to cause its auditor to meet with Ono and Ono’s
auditor and provide to Ono and Ono’s auditor all relevant documents and
information reasonably related to any issues concerning royalty and milestone
payments, and Onyx and Ono shall meet in good faith to resolve any and all such
issues.
ARTICLE 9
INTELLECTUAL PROPERTY MATTERS
     9.1 Ownership of Intellectual Property.
          9.1.1 General. Subject to the provisions of this Section 9.1.1 and
except as expressly set forth otherwise in this Agreement, (i) Onyx shall solely
own, and it alone shall have the right to apply for, Patents covering or
claiming Onyx Inventions within and outside of the Territory and have the right
to apply for Patents covering or claiming Onyx Inventions, (ii) Ono shall,
subject to Sections 2.2 and 9.3.2(b), own all Ono Inventions within and outside
of the Territory, and have the right to apply for Patents covering or claiming
Ono Inventions, and (iii) the Parties shall jointly own all Joint Inventions
within and outside of the Territory and each Party shall have the right to apply
for Patents covering or claiming Joint Inventions in accordance with
Section 9.3.3. Each Party shall promptly disclose to the other Party all Onyx
Inventions, Ono Inventions and Joint Inventions, as applicable, made by it
during the Term. The determination of inventorship for such Inventions shall be
made in accordance with applicable Laws relating to inventorship set forth in
the patent Laws of the United States (Title 35, United States Code) or in its
equivalent foreign patent Laws where each of Inventions is originally
discovered, made, conceived, or reduced to practice. For clarity, subject to the
rights granted to each Party under this Agreement, all Joint Inventions shall be
owned jointly by the Parties in accordance with joint ownership interests of
co-inventors under U.S. patent laws, with each Party having the unrestricted
right to use, license and grant rights to sublicense each such Joint Invention
in the Territory.
          9.1.2 Employees. Each Party will require all of its and its
Affiliates’ employees to assign all Inventions that are discovered, made,
conceived, or reduced to practice by such employees according to the ownership
principles described in Section 9.1.1, free and clear of all liens,
encumbrances, charges, security interests, mortgages or other similar
restrictions. Each Party will also use its Commercially Reasonable Efforts to
require any agents or independent contractors performing an activity pursuant to
this Agreement to assign all Inventions that are discovered, made, conceived or
reduced to practice by such agents or
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

43



--------------------------------------------------------------------------------



 



independent contractors to Onyx and/or Ono according to the ownership principles
described in Section 9.1.1 free and clear of all liens, encumbrances, charges,
security interests, mortgages or other similar restrictions, and to facilitate
any actions necessary or useful to perfect the Parties’ intellectual property
rights in such inventions.
     9.2 Disclosures; Disputes Regarding Inventions. Each Party (the “Filing
Party”) shall, before filing a new Patent application in the Territory
(including any priority claims) claiming an Invention, promptly disclose such
Invention to, and provide the other Party (the “Non-filing Party”) with a copy
of (i) the proposed patent application or (ii) the abstract of the claim of
proposed patent application, at least [**] ([**]) [**] to the extent
practicable, and in any event no less than [**] ([**]) [**], before filing such
application or such shorter time as may be required to preserve Patent rights,
including the avoidance of a statutory bar or prior publication. If the
Non-filing Party provides any comments on either (i) or (ii) within ([**]) [**]
after receipt thereof, the Filing Party shall use commercially reasonable
efforts to incorporate such comments made by the Non-filing Party into the
Patent application. If the Non-filing Party believes that such Filing Party’s
proposed Patent application discloses Confidential Information of such
Non-filing Party, the Non-filing Party shall so notify the Filing Party within
[**] ([**]) [**] after receipt thereof, and shall amend its proposed application
to comply with the confidentiality provisions of this Agreement. If the Parties
are in agreement as to the designation of the Invention as an Onyx Invention,
Joint Invention or Ono Invention, as applicable, they shall continue as set
forth in Section 9.3. If the Parties disagree as to whether an Invention is an
Onyx Invention, Joint Invention or Ono Invention, and are unable to reach
agreement within [**] ([**]) [**] after commencing discussions, then the
provisions of ARTICLE 15 shall apply to such dispute.
     9.3 Patent Filings, Prosecution and Maintenance.
          9.3.1 Licensed Patents and New Licensed Patent. Subject to
Section 9.2, Onyx shall have the first right to prepare, file, prosecute and
maintain all Licensed Patents and New Licensed Patents (including those covering
or claiming Onyx Inventions), at its own cost and expense within and outside of
the Territory. Onyx shall keep Ono informed of the status of Licensed Patents
and New Licensed Patents and will provide Ono with copies, in English, of all
substantive documentation submitted to, or received from, the patent office in
the Territory and in the United States in connection therewith. The Parties
shall cooperate reasonably in the prosecution of all Licensed Patents and New
Licensed Patents and shall share all material information relating thereto
promptly after receipt of such information. If, during the Term, Onyx
(a) intends to allow any Licensed Patent or New Licensed Patent to which Ono has
an exclusive license under this Agreement to expire or intends to otherwise
abandon any such Licensed Patent or New Licensed Patent, or (b) decides not to
prepare or file patent applications covering or claiming Onyx Inventions in the
Territory to which Ono would otherwise have an exclusive license under this
Agreement, Onyx shall notify Ono of such intention or decision at least [**]
([**]) [**] (or as soon as possible if less than [**] ([**]) [**]) prior to any
filing or payment due date, or any other date that requires action, in
connection with such Licensed Patent and New Licensed Patents. In such case,
such Licensed Patent and New Licensed Patent shall be assigned to Ono at Ono’s
expense, and Ono shall have the right to prepare, file, prosecute and maintain,
at Ono’s expense and in the name of Ono, such Licensed Patent and
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

44



--------------------------------------------------------------------------------



 



New Licensed Patent as assigned to Ono. The aforementioned assigned Licensed
Patents and New Licensed Patents shall be deemed Ono Patents; provided that,
Onyx shall not be obligated to, and Ono shall not be able to cause Onyx to,
assign any given Licensed Patent or New Licensed Patent to the extent that such
an assignment could have an adverse effect on Onyx’s worldwide strategy with
respect to Product (including any such effect with respect to Onyx’s
intellectual property portfolio).
          9.3.2 Ono Patents
               (a) Subject to Section 9.2, Ono shall have the first right to
prepare, file, prosecute and maintain all Ono Patents (including those covering
or claiming Ono Inventions), at its own cost and expense in and outside the
Territory. Ono shall keep Onyx informed of the status of Ono Patents and will
provide Onyx with copies of all substantive documentation submitted to, or
received from, the patent offices in connection therewith. The Parties shall
cooperate reasonably in the prosecution of all Ono Patents, in accordance with
Section 9.3.2(c), and shall share all material information relating thereto
promptly after receipt of such information. If, during the Term, Ono (a) intends
to allow Ono Patents to expire or intends to otherwise abandon any such Ono
Patent, or (b) decides not to prepare or file patent applications covering or
claiming Ono Inventions in and/or outside the Territory, Ono shall notify Onyx
of such intention or decision at least [**] ([**]) [**] (or as soon as possible
if less than [**] ([**]) [**]) prior to any filing or payment due date, or any
other date that requires action, in connection with such Ono Patents. In such
case, if Onyx desires to prepare, file, prosecute and maintain such Ono Patent,
then such Ono Patent shall be assigned to Onyx at Onyx’s expense, and Onyx shall
have the right to prepare, file, prosecute and maintain, at Onyx’s expense and
in the name of Onyx, such Ono Patent as assigned to Onyx, which assigned Ono
Patents shall be deemed Onyx Patents.
               (b) With respect to the Ono Patents outside of the Territory, Ono
shall notify Onyx before entering such Ono Patent into national phase filings,
and if Onyx notifies Ono that Onyx desires to prepare, file, prosecute and
maintain (at its own expense) such Ono Patent, said patent will be [**], after
completion of national phase filing, to Onyx at Onyx’s expense, without any
compensation to Ono, and Onyx shall have the right at Onyx’s expense to prepare,
file, prosecute and maintain such Ono Patent as [**] to Onyx, and such patent
will [**]. If Onyx does not notify Ono that Onyx desires to do so, then such Ono
Patent may be abandoned.
               (c) The Parties’ patent representatives will develop a process to
coordinate the filing, prosecution, and defense of all Ono Inventions and
Patents covering or claiming such Ono Inventions in the Territory; provided
that, in the event the Parties cannot resolve disagreements regarding the
filing, prosecution, and defense with respect to Ono Inventions, the Parties
will retain a neutral and disinterested Third Party patent counsel, acceptable
to both Ono and Onyx (in each Party’s sole discretion), to decide the dispute
with reference to the goal of maximizing the overall value of the Products.
Notwithstanding anything to the contrary contained herein, the Parties agree
that the Parties’ patent representatives shall together have the right to vary
the terms of this Section 9.3.2, provided that
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

45



--------------------------------------------------------------------------------



 



any variance to the terms will be mutually agreed to in writing between the
Parties’ patent representatives.
          9.3.3 Joint Patents
               (a) Outside of the Territory, subject to Section 9.3.3(c), Onyx
shall have the first right to prepare, file, prosecute and maintain Joint
Patents, at its own cost and expense after good faith consultation of such Joint
Patents with Ono. Onyx shall keep Ono informed of the status of Joint Patents
outside of the Territory and will provide Ono with copies, in English, of all
substantive documentation submitted to, or received from, the patent offices in
connection therewith; provided that, Ono shall have the right to provide input
with respect to such matters. The Parties shall cooperate reasonably in the
prosecution of all Joint Patents, in accordance with section 9.3.3(c), and shall
share all material information relating thereto promptly after receipt of such
information. If, during the Term, Onyx (a) intends to allow any Joint Patent
outside of the Territory to expire or intends to otherwise abandon any such
Joint Patent, or (b) decides not to prepare or file patent applications covering
or claiming Joint Inventions outside of the Territory, Onyx shall notify Ono of
such intention or decision at least [**] ([**]) [**] (or as soon as possible if
less than [**] ([**]) [**]) prior to any filing or payment due date, or any
other date that requires action, in connection with such Joint Patent outside of
the Territory and Ono shall thereupon have the right, but not the obligation, to
assume responsibility for the preparation, filing, prosecution, or maintenance
thereof, at its sole cost and expense, in the name of Ono.
               (b) In the Territory, subject to Section 9.3.3(c), Ono shall have
the first right to prepare, file, prosecute and maintain Joint Patents, at its
own cost and expense. Ono shall keep Onyx informed of the status of Joint
Patents in the Territory and will provide Onyx with copies, in either Japanese
or English, of all substantive documentation submitted to, or received from, the
patent offices in connection therewith; provided that, Onyx shall have the right
to provide input with respect to such matters. The Parties shall cooperate
reasonably in the prosecution of all Joint Patents if practicably possible and
shall share all material information relating thereto promptly after receipt of
such information. If, during the Term, Ono (a) intends to allow any Joint Patent
in the Territory to expire or intends to otherwise abandon any such Joint Patent
in the Territory, or (b) decides not to file patent applications covering or
claiming Joint Inventions in the Territory, Ono shall notify Onyx of such
intention or decision at least [**] ([**]) [**] (or as soon as possible if less
than [**] ([**]) [**]) prior to any filing or payment due date, or any other
date that requires action, in connection with such Joint Patent in the
Territory, and Onyx shall thereupon have the right, but not the obligation, to
assume responsibility for the preparation, filing, prosecution or maintenance
thereof at its sole cost and expense, in the name of Onyx.
               (c) The Parties’ patent representatives will develop a process to
coordinate the filing, prosecution, and defense of all Joint Inventions and
Patents covering or claiming such Joint Inventions in and outside the Territory;
provided that, in the event that the Parties cannot resolve disagreements
regarding the filing, prosecution, and defense with respect to Joint Inventions,
the Parties will retain a neutral and disinterested Third Party patent counsel,
acceptable to both Ono and Onyx (in each Party’s sole discretion), to decide the
dispute with
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

46



--------------------------------------------------------------------------------



 



reference to the goal of maximizing the overall value of the Products.
Notwithstanding anything to the contrary contained herein, the Parties agree
that the Parties’ patent representatives shall together have the right to vary
the terms of this Section 9.3.3, provided that any variance to the terms will be
mutually agreed to in writing between the Parties’ patent representatives.
          9.3.4 Cooperation. The Parties agree to cooperate in the preparation,
filing, prosecution and maintenance of all Patents under this Section 9.3,
including obtaining and executing necessary powers of attorney and assignments
by the named inventors, providing relevant technical reports to the filing Party
concerning the Invention disclosed in such Patent, obtaining execution of such
other documents which are needed in the filing and prosecution of such Patent,
and, as requested by a Party, updating each other regarding the status of such
Patent, and shall cooperate with the other Party so far as reasonably necessary
with respect to furnishing all information and data in its possession reasonably
necessary to obtain or maintain such Patents.
          9.3.5 Patent Expenses. Any expenses incurred by a Party in connection
with the preparation, filing, prosecution and maintenance of any Licensed
Patents, Joint Patents or Ono Patents, as applicable, shall be borne by the
Party incurring such expenses.
     9.4 Defense and Enforcement of Patents.
          9.4.1 Infringement of Third Party Patents.
               (a) Each of the Parties shall promptly, but in any event no later
than [**] ([**]) [**] after receipt of notice thereof, notify the other Party in
writing in the event of any claims by a Third Party of alleged patent
infringement by Ono or Onyx or any of their respective Affiliates or, solely
with respect to Onyx, its licensees and sublicensees, with respect to the
research, development, manufacture, use, sale, offer for sale or importation of
a Compound or Product (each, an “Infringement Claim”). If each of the Parties
cannot settle such Infringement Claim with the appropriate Third Parties within
[**] ([**]) [**] after the receipt of the notice pursuant to this Section 9.4.1,
then in the Territory Ono shall be deemed the “Responsible Party”, and outside
the Territory Onyx shall be deemed the “Responsible Party” with respect to
controlling the defense of such Infringement Claim, in which case, such
Responsible Party shall be responsible for the costs, including attorney fees,
related to such Infringement Claim. If such Responsible Party declines to assume
control of the defense of such Infringement Claim, then such Responsible Party
shall provide an explanation to the other Party regarding its decision to
decline to assume control, and such other Party shall have the right to assume
such defense, at such other Party’s expense. Upon request of the Party
controlling the defense of any such action, the other Party may join in any such
litigation and will have the obligation to reasonably cooperate with the
controlling Party (including giving testimony and producing documents lawfully
requested, and using its reasonable efforts to make available to the other such
employees who may be helpful with respect to such suit, investigation, claim or
other proceeding). The controlling Party shall have the exclusive right to
settle any Infringement Claim, with the other Party’s consent, which shall not
be unreasonably withheld.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

47



--------------------------------------------------------------------------------



 



               (b) Subject to the provisions of Sections 9.4.1(a) above, in the
event that the research, development, manufacture, use, sale, offer for sale or
importation of a Compound or Product is deemed by a court of competent
jurisdiction to infringe a claim of a patent(s) owned or controlled by a Third
Party in the Territory and Ono or its Affiliate obtains a license under such
patent(s) in settlement of such claims with the consent of Onyx, or as Ono may
determine, with the consent of Onyx, that it is commercially necessary to pay
royalties or other fees to a Third Party to obtain a license to practice any
Third Party’s rights in order to practice Licensed Patents or New Licensed
Patents and/or use Licensed Know-How or New Licensed Know-How licensed to Ono
hereunder in the Territory in order to avoid the infringement of a claim of a
patent(s) owned or controlled by a Third Party in the Territory and the
infringement of such patent cannot reasonably be avoided by Ono (“Third Party
License”), during the Royalty Term, Ono may deduct up to [**] percent ([**]%) of
the total royalties for such Third Party Licenses due to such Third Parties (or
such amounts expended by Ono in settlement of such infringement actions with
Onyx’s consent) from the royalties due to Onyx with respect to Net Sales of such
Product in the Territory under Section 8.3; provided that, in no event shall the
royalties payable by Ono pursuant to Section 8.3 be reduced by more than [**]
percent ([**]%) than the amounts that would have otherwise been payable to Onyx
in any given quarter.
          9.4.2 Prosecution of Infringers.
               (a) Notice. If either Party (i) receives notice of any patent
nullity actions, any declaratory judgment actions or any alleged or threatened
infringement of patents or patent applications or misappropriation of
intellectual property in the Territory comprising the (w) Licensed Technology,
(x) New Licensed Technology or (y) Ono Technology, or (z) Joint Technology, or
(ii) learns that a Third Party is infringing or allegedly infringing any Patent
within the Licensed Patents, New Licensed Patents, Ono Patents or Joint Patents,
in each case, in the Territory, or if any Third Party claims that any such
Patent is invalid or unenforceable, in each case, in the Territory, it will
promptly notify the other Party thereof, including providing evidence of
infringement or the claim of nullity, validity or unenforceability reasonably
available to such Party.
               (b) Enforcement of Patents. Onyx (or its designee) will have the
first right (but not the obligation) to take the appropriate steps to enforce or
defend any Patent within (a) the Licensed Patents or New Licensed Patents
anywhere in the world and (b) the Ono Patents or Joint Patents (outside of the
Territory) against infringement by a Third Party. Onyx may take steps including
the initiation, prosecution and control of any suit, proceeding or other legal
action by counsel of its own choice. Within the Territory the Parties shall
jointly share, and outside the Territory Onyx shall solely bear, the costs of
such enforcement or defense, as applicable. If, pursuant to this
Section 9.4.2(b), Onyx fails to institute such litigation or otherwise take
steps to remedy such infringement within [**] ([**]) [**] of the date one Party
has provided notice to the other Party pursuant to Section 9.4.2(a) of such
infringement or claim, then Ono will have the right (but not the obligation), at
its own expense, to bring any such suit, action or proceeding by counsel of its
own choice, and Onyx will have the right, at its own expense, to be represented
in any such action by counsel of its own choice. Notwithstanding anything to the
contrary contained herein, in no event shall Ono have any right
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

48



--------------------------------------------------------------------------------



 



to bring any suit, action or proceeding with respect to any matter involving
infringement of an Onyx Manufacturing Patent, or any Patent outside of the
Territory or outside of the Field.
               (c) Cooperation; Damages.
                    (i) If one Party brings any suit, action or proceeding under
Section 9.4.2(b), the other Party agrees to be joined as party plaintiff if
necessary to prosecute the suit, action or proceeding and to give the first
Party reasonable authority to file and prosecute the suit, action or proceeding;
provided, however, that neither Party will be required to transfer any right,
title or interest in or to any property to the other Party or any other party to
confer standing on a Party hereunder.
                    (ii) The Party not pursuing the suit, action or proceeding
hereunder will provide reasonable assistance to the other Party, including by
providing access to relevant documents and other evidence and making its
employees available, subject to the other Party’s reimbursement of any Out of
Pocket Costs incurred by the non-enforcing or defending Party in providing such
assistance.
                    (iii) Any settlements, damages or other monetary awards (a
“Recovery”) recovered pursuant to a suit, action or proceeding brought pursuant
to Section 9.4.2(b) will be allocated first to the costs and expenses of the
Party taking such action, and second, to the costs and expenses (if any) of the
other Party, with any remaining amounts (if any) to be allocated as follows:
(i) to the extent that such Recovery is a payment for lost sales of Product in
the Field in the Territory, any such Recovery will be paid to Ono and added to
Net Sales for the quarter in which Recovery is received, and (ii) all Recoveries
related to Product outside of the Field or outside of the Territory shall be
payable to Onyx, and (iii) all remaining Recoveries shall be payable to the
Party taking such action to the extent such remaining Recoveries relate solely
to Product in the Field in the Territory.
               (d) Infringement and Defense of Licensed Patents Outside of the
Territory or Outside of the Field. For clarity, with respect to any and all
infringement or defense of any Licensed Patent, New Licensed Patent, Ono Patent
or Joint Patent anywhere outside of the Territory or outside of the Field, Onyx
(or its designee) shall have the sole and exclusive right to bring an
appropriate suit or other action against any Person engaged in such infringement
or defense of any such Licensed Patents, New Licensed Patents, Ono Patents or
Joint Patents, in its sole discretion and Ono shall have no rights with respect
thereto.
     9.5 Patent Term Extensions. As between Onyx and Ono, Onyx shall have the
exclusive right, but not the obligation, to seek, in Ono’s name if so required,
Patent Term Extensions (including any supplemental protection certificates and
the like available under applicable Law) in the Territory in relation to the
Licensed Patents, Ono Patents or Joint Patents. Ono and Onyx shall cooperate in
connection with all such activities. Onyx, its agents and attorneys will give
due consideration to all suggestions and comments of Ono regarding any such
activities, but in the event of a disagreement between the Parties, Onyx will
have the final decision making authority.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

49



--------------------------------------------------------------------------------



 



     9.6 Patent Marking. Ono shall mark Product marketed and sold by Ono (or its
Affiliate or distributor) hereunder with appropriate patent numbers or indicia
to the extent not prohibited by Laws.
     9.7 Patent Challenge. Onyx will be permitted to terminate this Agreement
upon written notice to Ono, effective upon receipt, if Ono or any of its
Affiliates, directly or indirectly, (i) initiate or request an interference or
opposition proceeding with respect to, (ii) make, file or maintain any claim,
demand, lawsuit or cause of action to challenge the validity or enforceability
of, or (iii) oppose any extension of, or the grant of a supplementary protection
certificate with respect to, any Licensed Patent, New Licensed Patent or Onyx
Manufacturing Patent (each of clause (i) or (ii), a “Patent Challenge”).
ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS
     10.1 Mutual Representations and Warranties. Each Party hereby represents
and warrants (as applicable) to the other Party as follows, as of the Effective
Date:
          10.1.1 Corporate Existence and Power. It is a company or corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.
          10.1.2 Authority and Binding Agreement. (i) It has the corporate power
and authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.
          10.1.3 No Conflicts. The execution, delivery and performance of this
Agreement by it does not (i) conflict with any agreement, instrument or
understanding, oral or written, to which it is a party and by which it may be
bound or (ii) violate any Laws of any Governmental Authority, including any
applicable Regulatory Authority, having jurisdiction over it.
          10.1.4 All Consents and Approvals Obtained. Except with respect to
Regulatory Approvals for the Development, Manufacturing or Commercialization of
Product or as otherwise described in this Agreement, (i) all necessary consents,
approvals and authorizations of, and (ii) all notices to, and filings by such
Party with, all Governmental Authorities and other Persons required to be
obtained or provided by such Party as of the Effective Date in connection with
the execution, delivery and performance of this Agreement
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

50



--------------------------------------------------------------------------------



 



have been obtained and provided, except for those approvals, if any, not
required at the time of execution of this Agreement.
     10.2 Representations, Warranties and Covenants of Onyx. Onyx hereby
represents, warrants and covenants to Ono that, as of the Effective Date:
          10.2.1 Onyx has not filed any Marketing Authorization Applications
with a Governmental Authority in the Territory for the sale of Product in the
Territory.
          10.2.2 To its knowledge after reasonable investigation, Onyx, or its
Affiliate, is the owner or licensee of the Licensed Patents and Licensed
Know-How, all of which are free and clear of any liens, charges and encumbrances
(other than liens for taxes not yet due and payable or statutory mechanics liens
and other liens of a similar nature), and no Person or Governmental Authority,
has or shall have any claim of ownership whatsoever with respect to the Licensed
Patents and Licensed Know-How.
          10.2.3 Neither Onyx nor, to the knowledge of Onyx after reasonable
investigation, its subcontractors, has received written notice of any negative
proceedings pending before or threatened by any Regulatory Authority with
respect to the Compounds or Product which would have a materially adverse effect
on Product in the Field in the Territory.
          10.2.4 To the knowledge of Onyx after reasonable investigation, the
exercise of the license granted to Ono under the Onyx Patent and Onyx Know-How
do not interfere with or infringe any intellectual property rights owned or
possessed by any Third Party;
          10.2.5 To the knowledge of Onyx after reasonable investigation, no
Third Party has challenged the scope, duration, validity, enforceability,
priority, or Onyx’s right to use or license any Licensed Technology.
          10.2.6 Schedule 10.2.6 contains a complete and correct list of the
Licensed Patents that are Controlled by Onyx (or its Affiliates) as of the
Effective Date.
          10.2.7 In the course of the Development of the Compounds and Product,
to its knowledge, Onyx has not used any employee that is debarred by the FDA
under the Generic Drug Enforcement Act of 1992 (or by any analogous agency or
under any analogous Laws in the Territory).
          10.2.8 Onyx, or its Affiliate, shall comply with all Laws in all
material respects, in connection with the performance of its provisions,
obligations and rights pursuant to this Agreement (including without limitation,
its obligations and rights relating to Licensed Know-How), including all Laws in
the U.S., Japan and any other relevant nation.
          10.2.9 To its knowledge after reasonable investigation, Onyx, or its
Affiliate, has obtained assignments from the inventors of all inventorship
rights relating to the Licensed Patents.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

51



--------------------------------------------------------------------------------



 



          10.2.10 To Onyx’s knowledge after reasonable investigation it has
provided to Ono, in writing, prior to the Effective Date, data summaries and
other material information relating to pre-clinical and clinical studies, safety
profile, commercial utility and manufacturing of the Compound and the Product
that are materially accurate and responsive in all material respects to requests
received from Ono.
     10.3 Representations, Warranties and Covenants of Ono. Ono hereby
represents, warrants and covenants to Onyx that, as of the Effective Date,
          10.3.1 Ono is solvent and has the ability to pay and perform all of
its obligations as and when such obligations become due, including payment
obligations and other obligations under this Agreement.
          10.3.2 There are no Ono Patents or Ono Know-How.
          10.3.3 Ono shall comply with all Laws in all material respects, in
connection with the performance of its provisions, obligations and rights
pursuant to this Agreement (including without limitation, its obligations and
rights relating to Licensed Know-How), including laws and regulations in the
U.S., Japan and any other relevant nation, as well as all applicable Regulatory
Approvals.
     10.4 Disclaimer. Ono understands that the Compounds and Product are the
subject of ongoing clinical research and development and that Onyx cannot ensure
the safety or usefulness of the Compounds or Product or that any Product will
receive Regulatory Approval. In addition, Onyx makes no warranties except as set
forth in this ARTICLE 10 concerning the Licensed Technology.
     10.5 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
ARTICLE 11
INDEMNIFICATION
     11.1 Indemnification by Onyx. Onyx hereby agrees to save, indemnify, defend
and hold Ono, its Affiliates, and their respective directors, officers, agents
and employees harmless from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Third
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

52



--------------------------------------------------------------------------------



 



Party Claim”) resulting or otherwise arising from (i) any breach by Onyx of any
of its representations, warranties, covenants or obligations pursuant to this
Agreement, or (ii) the negligence or willful misconduct by Onyx or its
Affiliates or their respective officers, directors, employees, agents or
consultants in performing any obligations under this Agreement, or (iii) any
matter related to the development, manufacturing, packaging and labeling or
commercialization of Product (including, for clarity, any product liability
Losses resulting therefrom) by Onyx, its Affiliates, licensees or sublicensees
or their respective officers, directors, employees, agents or consultants; in
each case except to the extent that such Losses are subject to indemnification
by Ono pursuant to Section 11.2.
     11.2 Indemnification by Ono. Ono hereby agrees to save, indemnify, defend
and hold Onyx, its Affiliates, and their respective directors, agents and
employees harmless from and against any and all Losses arising in connection
with any and all Third Party Claims resulting or otherwise arising from (i) any
breach by Ono of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, (ii) the negligence or willful
misconduct by Ono or its Affiliates or their respective officers, directors,
employees, agents or consultants in performing any obligations under this
Agreement, or (iii) any matter related to the Development, Packaging and
Labeling or Commercialization of Product hereunder (including, for clarity, any
product liability Losses resulting therefrom) by Ono or its Affiliates or their
respective officers, directors, employees, agents, sublicensees or consultants;
in each case except to the extent that such Losses are subject to
indemnification by Onyx pursuant to Section 11.1.
     11.3 Indemnification Procedures.
          11.3.1 Notice of Claim. All indemnification claims in respect of any
indemnitee seeking indemnity under Section 11.1 or 11.2, as applicable
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”). The Indemnified Party will
give the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses and any legal proceeding initiated
by a Third Party against the Indemnified Party as to which the Indemnified Party
intends to make a request for indemnification under Section 11.1 or 11.2, as
applicable, but in no event will the Indemnifying Party be liable for any Losses
that result from any delay in providing such notice which materially prejudices
the defense of such proceeding. Each Indemnification Claim Notice shall contain
a description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim.
          11.3.2 Control of Defense. At its option, the Indemnifying Party may
assume the defense of any Third Party Claim subject to indemnification as
provided for in Section 11.1 or 11.2, as applicable, by giving written notice to
the Indemnified Party [**] ([**]) [**] after the Indemnifying Party’s receipt of
an Indemnification Claim Notice. Upon assuming the defense of a Third Party
Claim, the Indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel it selects, and such Indemnifying Party
shall thereafter continue to defend such Third Party Claim in good faith. Should
the Indemnifying
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

53



--------------------------------------------------------------------------------



 



Party assume the defense of a Third Party Claim (and continue to defend such
Third Party Claim in good faith), the Indemnifying Party will not be liable to
the Indemnified Party or any other Indemnitee for any legal expenses
subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim,
unless the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with this Section 11.3.
          11.3.3 Right to Participate in Defense. Without limiting
Section 11.3.2, any Indemnitee will be entitled to participate in the defense of
a Third Party Claim for which it has sought indemnification hereunder and to
employ counsel of its choice for such purpose; provided, however, that such
employment will be at the Indemnitee’s own expense unless (i) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (ii) the Indemnifying Party has failed to assume the defense (or continue to
defend such Third Party Claim in good faith) and employ counsel in accordance
with this Section 11.3, in which case the Indemnified Party will be allowed to
control the defense at the indemnifying Party’s expense.
          11.3.4 Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party will have acknowledged in writing the obligation
to indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
reasonable discretion, will deem appropriate (provided, however, that such terms
shall include a complete and unconditional release of the Indemnified Party from
all liability with respect thereto), and will transfer to the Indemnified Party
all amounts which said Indemnified Party will be liable to pay prior to the time
of the entry of judgment. With respect to all other Losses in connection with
Third Party Claims, where the Indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 11.3.2, the Indemnifying Party will
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, provided it obtains the prior
written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s reasonable discretion). The Indemnifying Party that has
assumed the defense of (and continues to defend) the Third Party Claim in
accordance with Section 11.3.2 will not be liable for any settlement or other
disposition of a Loss by an Indemnitee that is reached without the written
consent of such Indemnifying Party. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, no Indemnitee will admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without first offering to the Indemnifying Party the opportunity to
assume the defense of the Third Party Claim in accordance with Section 11.3.2.
          11.3.5 Cooperation. If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party will, and will cause each
other Indemnitee to, cooperate in the defense or prosecution thereof and will
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings,
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

54



--------------------------------------------------------------------------------



 



hearings, trials and appeals as may be reasonably requested in connection with
such Third Party Claim. Such cooperation will include access during normal
business hours afforded to the Indemnifying Party to, and reasonable retention
by the Indemnified Party of, records and information that are reasonably
relevant to such Third Party Claim, and making Indemnitees and other employees
and agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and the
Indemnifying Party will reimburse the Indemnified Party for all its reasonable
out-of-pocket expenses incurred in connection with such cooperation.
          11.3.6 Expenses of the Indemnified Party. Except as provided above,
the reasonable and verifiable costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party in connection with
any Third Party Claim will be reimbursed on a calendar quarter basis by the
Indemnifying Party, without prejudice to the Indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the Indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.
     11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR RELATING
TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 11.1 or 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12. EXCEPT AS EXPRESSLY SET
FORTH IN ANY REPRESENTATION OR WARRANTY IN ARTICLE 10, ONO ACKNOWLEDGES AND
AGREES THAT ONYX HAS MADE NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO, AND
ONO SHALL HAVE NO CLAIM OR RIGHT (INCLUDING WITH RESPECT TO INDEMNIFICATION
PURSUANT TO THIS ARTICLE 11 (OR OTHERWISE)) WITH RESPECT TO, ANY INFORMATION,
DOCUMENTS OR MATERIALS FURNISHED TO OR FOR ONO BY ONYX, ANY OF ITS AFFILIATES,
OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ADVISORS,
INCLUDING ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO ONO IN ANY
FORM IN EXPECTATION OF THE TRANSACTION AND COLLABORATION CONTEMPLATED HEREBY.
     11.5 Insurance. Each Party shall (provided that either Party shall be
allowed to self insure) procure and maintain insurance, including clinical
trials insurance and product liability insurance, adequate to cover its
obligations hereunder and which is consistent with normal business practices of
prudent companies similarly situated at all times during which Product is being
clinically tested in human subjects or commercially distributed or sold by such
Party pursuant to this Agreement, and such insurance coverage shall be (i) with
respect to Onyx, [**], in no event less than, [**] and (ii) with respect to Ono,
[**], and in no event less than [**]. It is understood that such insurance shall
not be construed to create a limit of either Party’s liability with respect to
its indemnification obligations under this ARTICLE 11. Each Party shall provide
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

55



--------------------------------------------------------------------------------



 



the other Party with written evidence of such insurance upon request of the
other Party and upon expiration of any one coverage. Each Party shall provide
the other Party with written notice at least [**] ([**]) [**] prior to the
cancellation, nonrenewal or material change in such insurance or self —
insurance which materially adversely affects the rights of the other Party
hereunder.
ARTICLE 12
CONFIDENTIALITY
     12.1 Confidential Information. As used in this Agreement, the term
“Confidential Information” means all information, whether it be written or oral,
including all production schedules, lines of products, volumes of business,
processes, new product developments, product designs, formulae, technical
information, laboratory data, clinical data, patent information, know-how, trade
secrets, financial and strategic information, marketing and promotional
information and data, and other material relating to any products, projects or
processes of one Party (the “Disclosing Party”) that is provided to, or
otherwise obtained by, the other Party (the “Receiving Party”) in connection
with this Agreement (including information exchanged prior to the date hereof in
connection with the transactions set forth in this Agreement, including any
information disclosed by either Party pursuant to the Mutual Disclosure
Agreement between the Parties dated March 15, 2010). Notwithstanding the
foregoing sentence, Confidential Information shall not include any information
or materials that:
          12.1.1 were already known to the Receiving Party (other than under an
obligation of confidentiality), at the time of disclosure by the Disclosing
Party, to the extent such Receiving Party has documentary evidence to that
effect;
          12.1.2 were generally available to the public or otherwise part of the
public domain at the time of disclosure thereof to the Receiving Party;
          12.1.3 became generally available to the public or otherwise part of
the public domain after disclosure or development thereof, as the case may be,
and other than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;
          12.1.4 were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or
          12.1.5 were independently discovered or developed by or on behalf of
the Receiving Party without the use of the Confidential Information belonging to
the other Party, to the extent such Receiving Party has documentary evidence to
that effect.
     12.2 Confidentiality Obligations. Each of Ono and Onyx shall keep all
Confidential Information received from or on behalf of the other Party with the
same degree of care with which it maintains the confidentiality of its own
Confidential Information, but in all cases no less than a reasonable degree of
care. Neither Party shall use such Confidential Information for any purpose
other than in performance of this Agreement or disclose the same to any other
Person
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

56



--------------------------------------------------------------------------------



 



other than to such of its and its Affiliates’ directors, officers, managers,
employees, independent contractors (e.g., CRO, SMO, and investigational sites),
agents, consultants or, solely with respect to Onyx, its licensees or
sublicensees who have a need to know such Confidential Information to implement
the terms of this Agreement or enforce its rights under this Agreement;
provided, however, that a Receiving Party shall advise any of its and its
Affiliates’ directors, officers, managers, employees, independent contractors
(e.g., CRO, SMO, and investigational sites), agents, consultants or, solely with
respect to Onyx, its licensees or sublicensees, who receives such Confidential
Information of the confidential nature thereof and of the obligations contained
in this Agreement relating thereto, and the Receiving Party shall ensure
(including, in the case of a Third Party, by means of a written agreement with
such Third Party having terms at least as protective as those contained in this
ARTICLE 12) that all such directors, officers, managers, employees, independent
contractors (e.g., CRO, SMO, and investigational sites), agents, consultants or,
solely with respect to Onyx, its licensees or sublicensees comply with such
obligations. Upon termination of this Agreement, the Receiving Party shall
return or destroy all documents, tapes or other media containing Confidential
Information of the Disclosing Party that remain in the possession of the
Receiving Party or its directors, officers, managers, employees, independent
contractors (e.g., CRO, SMO, and investigational sites), agents, consultants or,
solely with respect to Onyx, its licensees or sublicensees, except that the
Receiving Party may keep one copy of the Confidential Information in the legal
department files of the Receiving Party, solely for archival purposes. Such
archival copy shall be deemed to be the property of the Disclosing Party, and
shall continue to be subject to the provisions of this ARTICLE 12. It is
understood that receipt of Confidential Information under this Agreement will
not limit the Receiving Party from assigning its employees to any particular job
or task in any way it may choose, subject to the terms and conditions of this
Agreement.
     12.3 Permitted Disclosure and Use. Notwithstanding Section 12.2, (i) either
Party may disclose Confidential Information belonging to the other Party only to
the extent such disclosure is reasonably necessary to: (a) comply with or
enforce any of the provisions of this Agreement; (b) comply with Laws; or
(c) disclose Confidential Information belonging to Ono related to the Compounds
or a Product only to the extent such disclosure is made to a Governmental
Authority, including Regulatory Authority, and is reasonably necessary to obtain
or maintain Regulatory Approval of a Product, as applicable. If a Party deems it
necessary to disclose Confidential Information of the other Party pursuant to
this Section 12.3, such Party shall give advance written notice of such
disclosure to the other Party sufficient to permit such other Party reasonable
opportunity to object to such disclosure or to take measures to ensure
confidential treatment of such information, including seeking a protective order
or other appropriate remedy. Notwithstanding Section 12.2, Onyx may also
disclose Confidential Information belonging to Ono related to the Compounds and
Product to Third Parties in connection with financing activities or the
development or commercialization of the Compounds and Product outside of the
Field in the Territory, or outside of the Territory (provided that such Third
Parties are bound by written agreements having terms at least as protective as
those contained in this ARTICLE 12 with respect to keeping such Confidential
Information confidential).
     12.4 Notification. The Receiving Party shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

57



--------------------------------------------------------------------------------



 



Information, and will cooperate with the Disclosing Party in any reasonably
requested fashion to assist the Disclosing Party to regain possession of such
Confidential Information and to prevent its further unauthorized use or
disclosure.
     12.5 Publicity; Filing of this Agreement.
          12.5.1 Publicity. The press releases to be issued by each Party in
connection with the transactions described herein shall be provided to the other
Party for comment prior to issuance thereof and each Party shall incorporate any
comments received from such other Party to the extent practicable. Except as
otherwise provided in this Section 12.5, each Party shall maintain the
confidentiality of all provisions of this Agreement, and without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, neither Party nor its respective Affiliates shall make any press
release or other public announcement of or otherwise disclose the provisions of
this Agreement to any Third Party, except for: (i) disclosure to those of its
directors, officers, managers, employees, accountants, attorneys, underwriters,
lenders and other financing sources, potential strategic partners, advisors,
agents and, solely with respect to Onyx, its licensees or sublicensees whose
duties reasonably require them to have access to this Agreement, provided that
such directors, officers, managers, employees, accountants, attorneys,
underwriters, lenders and other financing sources, advisors, agents or, solely
with respect to Onyx, its licensees or sublicensees are required to maintain the
confidentiality of this Agreement, (ii) disclosures required by NASDAQ
regulation or any listing agreement with a national securities exchange, in
which case the disclosing Party shall provide the non-disclosing Party with at
least forty eight (48) hours’ notice unless otherwise not practicable, but in
any event no later than the time the disclosure required by such NASDAQ
regulation or listing agreement is made, (iii) disclosures as may be required by
Laws, in which case the disclosing Party shall provide the non-disclosing Party
with prompt advance notice of such disclosure and cooperate with the
non-disclosing Party to seek a protective order or other appropriate remedy,
including a request for confidential treatment in the case of a filing with the
Securities and Exchange Commission, (iv) the report on Form 8-K, which may be
filed by an Onyx or an Affiliate of Onyx setting forth the press release
referred to above, and/or this Agreement in redacted form as provided in
Section 12.5.2, (v) disclosures that are consistent with or complementary to
those described in clause (i) of this Section but which do not contain any
Confidential Information of the other Party; and (vi) other disclosures for
which consent has previously been given. A Party may publicly disclose without
regard to the preceding requirements of this Section 12.5 any information that
was previously publicly disclosed pursuant to this Section 12.5. In any case,
the disclosing Party shall provide the non-disclosing Party with a copy of such
any press release or other public announcement when officially released.
          12.5.2 Redacted Agreement. Onyx shall have the right to prepare a
redacted copy of this Agreement (“Redacted Agreement”) which it shall submit to
Ono for review and comment, which comments Onyx shall in good faith, and with
due consideration of the impact on Ono’s business, consider incorporating into
the final Redacted Agreement; provided that, Onyx shall have final discretion
with regards to the content of the Redacted Agreement. In the event Ono is
obligated to file this Agreement it shall file the Redacted Agreement as filed
by Onyx.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

58



--------------------------------------------------------------------------------



 



     12.6 Publication. Each Party recognizes that the publication of papers
regarding results of research and clinical studies and other information
regarding the Compound and/or the Product, including oral presentations and
abstracts, may be beneficial to both Parties. Notwithstanding the foregoing, Ono
shall submit copies of each proposed academic, scientific, medical and other
publication or presentation that contains or refers to the Licensed Technology,
the Ono Technology or otherwise relates to the Compounds or Product to Onyx at
least [**] ([**]) [**] in advance of submitting such proposed publication or
presentation to a publisher or other Third Party in order to reasonably control
and protect Confidential Information and to otherwise provide approve such
publication. Onyx shall make reasonable efforts to expedite review of such
proposed publication or presentation and shall return such items as soon as
practicable to Ono with appropriate comments, if any, but in no event later than
[**] ([**]) [**] from the receipt of proposed publication or presentation by
Onyx. Ono shall redact or otherwise modify the proposed publication or
presentation to remove any such Confidential Information of Onyx and as
otherwise necessary to be responsive to any comments provided by Onyx. Without
limitation of the foregoing, Ono also agrees to delay any submission for
publication or other public disclosure for a period of at least additional [**]
([**]) [**] for the purpose of allowing the preparation and filing of
appropriate patent applications. In addition, in the event that the document
includes data, information, or material generated by Onyx’s scientists, and
professional standards for authorship would be consistent with including Onyx’s
scientists as co-authors of the document, the names of such scientists will be
included as co-authors. For clarity, in the event that Onyx proposes any
publication that contains references to an Ono Invention (which is not covered
or claimed by a Patent that has been [**] to Onyx), then this provision shall
apply mutatis mutandis, substituting references to “Ono” with references to
“Onyx” and vice versa. It is also agreed by Onyx that Onyx shall, to the extent
practicable in advance of a given publication, provide Ono with a copy of such
publication, with respect to the Compound or the Product, made by or on behalf
of Onyx.
     12.7 Use of Names. Except as otherwise set forth in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
written consent of such other Party, which consent shall not be unreasonably
withheld; provided, however, that subject to Section 12.5, either Party may use
the name of the other Party in any document filed with any Regulatory Authority
or Governmental Authority, including the Securities and Exchange Commission.
     12.8 Survival. The obligations and prohibitions contained in this ARTICLE
12 as they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of ten (10) years.
ARTICLE 13
TERM AND TERMINATION
     13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this ARTICLE 13, shall remain in effect,
on a Product-by-Product basis, until the expiration of the Royalty Term for such
Product (the “Term”). Upon expiration (as opposed to termination) of this
Agreement, the licenses granted to Ono under Section 2.1 shall become fully
paid-up, perpetual, non-exclusive licenses. From and after the expiration of
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

59



--------------------------------------------------------------------------------



 



this Agreement, Ono shall have the exclusive, royalty-free right in the
Territory to use the Product Trademark and the Product Trade Dress pursuant to
the license granted under Section 6.10 to the extent necessary for Ono to
Commercialize Product in the Field in the Territory.
     13.2 Termination by Ono for Scientific or Commercial Reasons. Ono shall
have the right to terminate this Agreement [**] for scientific or commercial
reasons consistent with the usual practice followed by Ono in pursuing the
commercialization of its other pharmaceutical products of similar commercial
value, by giving [**] advance written notice, provided that Ono shall timely
provide Onyx with such reason for termination.
     13.3 Termination for Breach. Either Party may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement
upon written notice to the other Party in the event that the other Party (the
“Breaching Party”) shall have materially breached any representation, warranty,
covenant, terms or provision of the Agreement or defaulted in the performance of
any of its obligations. The Breaching Party shall have [**] ([**]) [**] ([**]
([**]) [**] in the event of non-payment) after written notice thereof was
provided to the Breaching Party by the non-breaching Party to remedy such
default. Unless the Breaching Party has cured any such breach or default prior
to the expiration of such [**] ([**]) [**] period ([**] ([**]) [**] period for
non-payment), such Termination shall become effective upon receipt of the
written notice of termination by the Breaching Party to be given within [**]
([**]) [**] of the end of the [**] ([**]) [**] period ([**] ([**]) [**] period
for non-payment).
     13.4 Termination as a Result of Bankruptcy. Each Party shall have the right
to terminate this Agreement upon written notice as a result of the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided that such termination
shall be effective only if such proceeding is not dismissed within [**] ([**])
[**] after the filing thereof.
     13.5 Termination by Onyx. Without limitation of its rights under this
ARTICLE 13, Onyx may also terminate this Agreement in its entirety pursuant to
the provisions of Sections 4.6, 9.7 and 16.1.
ARTICLE 14
EFFECTS OF EXPIRATION AND TERMINATION
     14.1 Effects of Termination. Without limiting any other legal or equitable
remedies that a Party may have, if this Agreement is terminated prior to its
natural expiration, then the following provisions shall apply (for clarity, on a
Product-by-Product basis to the extent applicable and feasible):
          14.1.1 Termination of Licenses. All rights and licenses granted to Ono
hereunder shall immediately terminate and be of no further force and effect and
Ono shall cease Developing, Commercializing and Manufacturing Product (except as
otherwise set forth in Section 14.1.4).
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

60



--------------------------------------------------------------------------------



 



          14.1.2 Assignments. Ono will promptly, in each case within [**] ([**])
[**] after receipt of Onyx’s request, and [**] to Onyx:
               (a) assign to Onyx all of Ono’s right, title and interest in and
to any agreements (or portions thereof) between Ono and Third Parties that
relate to the Development or Commercialization of Product;
               (b) assign to Onyx all of Ono’s right, title and interest in and
to any (i) Promotional Materials, (ii) copyrights and trademarks (including
Product Trademarks), including any goodwill associated therewith, and any
registrations and design patents for the foregoing, and (iii) any Internet
domain name registrations for such trademarks and slogans, all to the extent
solely related to Product; provided, however, in the event Onyx exercises such
right to have assigned such Promotional Materials, Ono shall grant, and hereby
does grant, a royalty-free right and license to any housemarks, trademarks,
names and logos of Ono contained therein for a period of [**] ([**]) [**] in
order to use such Promotional Materials in connection with the Commercialization
of Product;
               (c) assign to Onyx, the management and continued performance of
any clinical trials for Product ongoing hereunder as of the effective date of
such termination in respect of which Onyx shall assume full financial
responsibility from and after the effective date of such termination;
               (d) transfer to Onyx all of, if any, Ono’s right, title and
interest in and to any and all regulatory filings, Regulatory Approvals and
other Regulatory Materials for Product in respect of which Onyx shall assume
full financial responsibility;
               (e) transfer to Onyx all of Ono’s right, title and interest in
and to any and all Commercialization-related Data Controlled by Ono for Product;
and
               (f) provide a copy of (i) the material tangible embodiments of
the foregoing and (ii) any other material books, records, files and documents
Controlled by Ono solely to the extent related to Product and which may be
redacted to exclude Confidential Information of Ono;
               (g) provided, however, that to the extent that any agreement or
other asset described in this Section 14.1.2 is not assignable by Ono, then such
agreement or other asset will not be assigned, and upon the request of Onyx, Ono
will take such steps as may be reasonably necessary to allow Onyx to obtain and
to enjoy the benefits of such agreement or other asset. For purposes of clarity,
(i) Onyx shall have the right to request that Ono take any or all of the
foregoing actions in whole or in part, or with respect to all or any portion of
the assets set forth in the foregoing provisions and (ii) to the extent Onyx
requests Ono to transfer its right, title and interest in the items set forth in
this Section 14.1.2 to Onyx, Ono shall also cause its Affiliates to transfer and
assign to Onyx all of such Affiliates’ right, title and interest in and to the
foregoing items set forth in this Section 14.1.2.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

61



--------------------------------------------------------------------------------



 



          14.1.3 Disclosure and Delivery of Ono Know-How.
               (a) Ono will promptly transfer to Onyx copies of any physical
embodiment of any Ono Know-How, to the extent then used in connection with the
Development or Commercialization of Product; such transfer shall be effected by
the delivery of material documents, to the extent such Ono Know-How is embodied
in such documents, and to the extent that Ono Know-How is not fully embodied in
such documents, Ono shall make its employees and agents who have knowledge of
such Ono Know-How in addition to that embodied in documents available to Onyx
for interviews, demonstrations and training to effect such transfer in a manner
sufficient to enable Onyx to practice such Ono Know-How but only in a manner as
set out as follows in this Section 14.1.3. The appropriate technical teams at
Onyx and Ono will meet to plan transfer for the Ono Know-How as follows: (i)
Ono’s designated representative(s) for Product will meet with representatives
from Onyx to answer questions with respect to the Ono Know-How and establish a
plan for the transfer for such Ono Know-How; (ii) Ono will allocate adequate
appropriately qualified representatives to work with Onyx to review the Ono
Know-How to enable the completion of the transfer [**] of the completion of the
initial transfer planning meetings to the extent reasonable, but in any event no
longer than [**] ([**]) [**] thereafter.
               (b) To the extent that this Agreement is terminated by Onyx
pursuant to Section 13.3 because of Ono’s uncured breach, then Ono shall, and
shall cause its Affiliates to, also transfer and assign, and hereby does assign,
to Onyx its entire right, title and interest in and to any Ono Technology and
Joint Patents; provided that, Onyx hereby grants Ono a non-exclusive license
under such transferred and assigned rights, to develop, manufacture and
commercialize products other than (and which do not incorporate) the Compounds
or Product. In furtherance of the foregoing, Ono shall execute, and shall cause
its Affiliates to execute, any documents reasonably required to confirm Onyx’s
sole ownership of Ono Technology and Joint Patents, and any documents required
to apply for, maintain and enforce any Patent or other right in the Ono
Technology or Joint Patents.
          14.1.4 Disposition of Inventory. Ono and its Affiliates will be
entitled, during the period ending on the last day of the [**] following the
effective date of such termination, to sell any inventory of Product affected by
such termination that remains on hand as of the effective date of the
termination, so long as Ono pays to Onyx the royalty payments and other amounts
payable hereunder (including milestones) applicable to said subsequent sales,
with respect to sales in the Territory, as applicable, in accordance with the
terms and conditions set forth in this Agreement and otherwise complies with the
terms set forth in this Agreement.
          14.1.5 Disposition of Commercialization Related Materials. Ono will
promptly deliver to Onyx in electronic, sortable form (i) a list identifying all
wholesalers and other distributors involved in the Commercialization of Product
in the Territory as well as any customer lists (e.g., purchasers) related to the
Commercialization of Product in the Territory, and (ii) all Promotional
Materials as well as any items bearing Product Trademark and/or any trademarks
or housemarks otherwise associated with Product or Onyx.
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

62



--------------------------------------------------------------------------------



 



     14.2 Ono Rights Arising Under Section 13.3.
          14.2.1 Without limiting any other legal or equitable remedies that Ono
may have, if Ono has the right to terminate this Agreement in accordance with
Section 13.3 because Onyx is the breaching Party, then Ono shall have the
option, in its sole discretion, to allow this Agreement to remain in full force
and effect in lieu of exercising such termination right.
          14.2.2 Notwithstanding the foregoing or anything to the contrary
contained herein, in the event that this Agreement has been terminated by Ono
pursuant to Section 13.3 because of Onyx’s uncured breach, then (i) Onyx shall
be responsible for [**] in the process of accomplishing the transfer described
in Section 14.1.2(d) and (ii) Onyx shall pay royalties to Ono on any [**] of
Product booked by Onyx in the Territory as follows: if such for-cause
termination occurs (a) after [**], then Onyx shall pay Ono royalties equivalent
to [**], or (b) before [**], then Onyx shall pay Ono royalties equivalent to
[**]. For purposes of this Section, [**] shall be calculated in the same manner
as [**] is pursuant to [**], substituting “Onyx” for each reference to “Ono” in
such Section.
     14.3 Accrued Rights. Termination or expiration of this Agreement for any
reason will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to the effective date of such termination. Such
termination or expiration will not relieve a Party from obligations that are
expressly indicated to survive the termination or expiration of this Agreement.
     14.4 Survival. Notwithstanding anything to the contrary contained herein,
the following provisions shall survive any expiration or termination of this
Agreement: ARTICLES: 1, 10, 11 (other than Section 11.5), 12 (subject to
Section 12.8), 14, and 15 (with respect to any dispute then in progress) and
Sections 2.2, 2.3, 4.5.1 (to the extent required by Law), 5.7.1, 5.8, 6.9.2,
7.4, 8.5.3, 8.8 (until the third anniversary after the date of early termination
or expiration of the Agreement), 9.1.1, 13.1 (in the event of expiration (as
opposed to termination) of this Agreement), 16.2, 16.4, 16.5, 16.11 and 16.12.
Except as set forth in this ARTICLE 14 or otherwise expressly set forth herein,
upon termination or expiration of this Agreement all other rights and
obligations of the Parties shall cease.
     14.5 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Onyx and Ono are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that each Party, as licensee of certain
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
a Party (such Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code,
(i) the other Party shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any intellectual property licensed to such other
Party and all embodiments of such intellectual property, which, if not already
in such other Party’s possession, shall be promptly delivered to it (x) upon any
such commencement of a bankruptcy proceeding upon such other Party’s written
request therefor, unless the Bankrupt Party elects to continue to perform all of
its obligations under this Agreement or (y) if not
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

63



--------------------------------------------------------------------------------



 



delivered under clause (x), following the rejection of this Agreement by the
Bankrupt Party upon written request therefore by the other Party and (ii) the
Bankrupt Party shall not unreasonably interfere with the other Party’s rights to
intellectual property and all embodiments of intellectual property, and shall
assist and not unreasonably interfere with the other Party in obtaining
intellectual property and all embodiments of intellectual property from another
entity. The “embodiments” of intellectual property include all tangible,
intangible, electronic or other embodiments of rights and licenses hereunder,
including all compounds and products embodying intellectual property, Products,
filings with Regulatory Authorities and related rights and Licensed Technology,
New Licensed Technology, Onyx’s interests in Joint Patents and Joint Inventions
in the case that Onyx is the Bankrupt Party, and Ono Technology and Ono’s
interest in Joint Patents and Joint Inventions in the case that Ono is the
Bankrupt Party.
ARTICLE 15
DISPUTE RESOLUTION
     15.1 Disputes. The Parties recognize that, from time to time during the
Term, disputes may arise as to certain matters which relate to either Party’s
rights and/or obligations hereunder. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this ARTICLE 15 to resolve any controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement (other than a dispute addressed in Section 3.4).
     15.2 Escalation of Disputes. With respect to all disputes arising between
the Parties, including any alleged failure to perform, or breach, of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, if the Parties are unable to resolve such dispute within [**] ([**])
[**] after such dispute is first identified by either Party in writing to the
other, the Parties shall refer such dispute to the Chief Executive Officers of
each of the Parties, or a designee from senior management with decision-making
authority (the Chief Executive Officer or such designee, the “Executive
Officer”) for attempted resolution by good-faith negotiations within [**] ([**])
[**] after such notice is received.
     15.3 Mediation. Except to the extent that final decision-making authority
is specifically provided in any provision in this Agreement, if the Executive
Officers are unable to resolve the dispute pursuant to Section 15.2, then the
Parties shall attempt in good faith to resolve such dispute through mediation
with a mutually agreed mediator. If the mediation of such dispute does not
commence within [**] ([**]) [**] (or such other period of time mutually agreed
upon by the Parties) of the receipt of a written request for such mediation by
the other Party, or if the dispute is not resolved within [**] ([**]) [**] (or
such other period of time mutually agreed upon by the Parties) of commencing
such mediation, or if the Parties are unable to agree upon a mediator, then
either Party may proceed to arbitration under Section 15.4.
     15.4 Arbitration. If the Parties are unable to resolve the dispute
following the procedures set forth in Sections 15.2 and 15.3, then the dispute
for arbitration shall be submitted in San Francisco, California in case Ono
demands arbitration and in Osaka, Japan in case Onyx
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

64



--------------------------------------------------------------------------------



 



demands arbitration in accordance with the Rules of Conciliation and Arbitration
of the International Chamber of Commerce (the “ICC Rules”) then in effect.
Notwithstanding the foregoing, in all events, the provisions contained herein
shall govern over any conflicting rules which may now or hereafter be contained
in the ICC Rules. Any judgment upon the award rendered by the panel of the
arbitrators shall be entered in any court having jurisdiction over the subject
matter thereof. The panel of the arbitrators shall have the authority to grant
any equitable and legal remedies that would be available if any judicial
proceeding was instituted to resolve said dispute. The final decision of such
panel of the arbitrators, as entered by a court of competent jurisdiction, will
be furnished by such panel of the arbitrator in writing and will constitute a
final, conclusive and non-appealable determination of the issue in question,
binding upon the Parties, and an order with respect thereto may be entered in
any court of competent jurisdiction. Notwithstanding anything in this ARTICLE
15, neither Party shall have the right to submit for arbitration any claim that
any Invention is unpatentable or any Patent is invalid or unenforceable. A
dispute regarding the scope of a Patent covering or claiming Licensed Know-How,
New Licensed Know-How, Onyx Inventions, Joint Inventions, Ono Inventions or Ono
Know-How, or whether a particular Product is covered or claimed by a Licensed
Patent, New Licensed Patent, Joint Patent or Ono Patent, may be submitted for
arbitration under this ARTICLE 15.
          15.4.1 Any such arbitration will be conducted before a panel of three
(3) persons who will be compensated for his or her services at a rate to be
determined by the Parties or by ICC, but based upon reasonable hourly or daily
consulting rates for the arbitrator in the event the Parties are not able to
agree upon his or her rate of compensation.
          15.4.2 Each Party shall select one person to act as arbitrator and the
two Party-selected arbitrators shall select a third arbitrator within [**]
([**]) [**] of their appointment. If the arbitrators selected by the Parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
appointed by the ICC.
          15.4.3 No arbitrator shall have any past or present family, business
or other relationship with the Parties or any Affiliate, director or officer
thereof, unless following full disclosure of all such relationships, the Parties
agree in writing to waive such requirement with respect to an individual in
connection with any dispute. In addition, unless otherwise agreed to between the
Parties, (i) the arbitrators in any dispute related to the performance or
non-performance of Ono’s obligations under the Development Plan shall have at
least [**] ([**]) [**] of experience in the development of cancer
pharmaceuticals and interactions with Regulatory Authorities; and (ii) the
arbitrators in any dispute involving a Patent shall be a current or former
patent attorney with at least [**] ([**]) [**] of experience; provided, however,
that, if ICC is not able to provide arbitrators for such arbitration with the
requisite experience the Parties will agree on arbitrators with as to close such
experience as is practicable.
          15.4.4 The panel of the arbitrators shall be instructed to hold an up
to a [**] ([**])- [**] hearing (or [**] ([**]) [**] in the event of a dispute
relating to the scope of a Patent claim) regarding the disputed matter within
[**] ([**]) [**] of his designation and to render an award (without written
opinion) no later than [**] ([**]) [**] after the conclusion of such
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

65



--------------------------------------------------------------------------------



 



hearing (or such longer time as is permitted under ICC Rules), in each case
unless otherwise mutually agreed in writing by the Parties.
          15.4.5 No discovery other than an exchange of relevant documents may
occur in any arbitration commenced under the provisions of this ARTICLE 15. The
Parties agree to act in good faith to promptly exchange relevant documents.
          15.4.6 The Parties will each pay fifty percent (50%) of the initial
compensation to be paid to the arbitrator in any such arbitration and fifty
percent (50%) of the costs of transcripts and other normal and regular expenses
of the arbitration proceedings; provided, however, that: (i) the prevailing
Party in any arbitration will be entitled to an award of attorneys’ fees and
costs; and (ii) all costs of arbitration, other than those provided for above,
will be paid by the losing Party, and the arbitrator will be authorized to
determine the identity of the prevailing Party and the losing Party.
          15.4.7 The panel of the arbitrators chosen in accordance with these
provisions will not have the power to alter, amend or otherwise affect the terms
of these arbitration provisions or any other provisions contained in this
Agreement.
     15.5 Litigation and Jurisdiction. If an error is found in the procedure of
the arbitration, or the dispute relates to the validity, patentability or
enforceability of any Licensed Patent, New Licensed Patent, Ono Patent or Joint
Patent then either Party shall have right to pursue any legal or equitable
remedy available to it under Laws; provided that, any litigation arising under
this Agreement shall be brought in the State of California in the USA if Ono is
the defendant, and Osaka, Japan if Onyx is the defendant. Each Party hereby
agrees to the exclusive jurisdiction of such court and waives any objections as
to the personal jurisdiction or venue of such court.
     15.6 Patent and Trademark Dispute Resolution. Notwithstanding anything to
the contrary in this ARTICLE 15, any dispute, controversy or claim relating to
the validity, enforceability or infringement of any Licensed Patent, New
Licensed Patent, Ono Patent or Joint Patent shall be submitted to a court of
competent jurisdiction in any country in which such patent or trademark rights
were granted or arose.
     15.7 Injunctive Relief. Nothing herein may prevent either Party from
seeking a preliminary injunction or temporary restraining order, in any court of
competent jurisdiction, so as to prevent any Confidential Information from being
disclosed in violation of this Agreement.
ARTICLE 16
MISCELLANEOUS
     16.1 Change of Control. In the event of a Change of Control of Ono in which
the Acquirer is developing or commercializing any Competitive Product in the
Field, then such Competitive Product will be divested within [**] ([**]) [**] of
the effective date of such Change of Control; provided, however, that in the
event that (i) such divesture is not completed within such [**] ([**])- [**]
period or (ii) the Acquirer is one of the Persons set forth on Schedule 16.1,
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

66



--------------------------------------------------------------------------------



 



then Onyx shall have the right to immediately terminate this Agreement upon
written notice to Ono. For clarity, in the event that Onyx undergoes a Change of
Control, there will be no change in Ono’s or Onyx’s rights and obligations under
this Agreement or any ancillary agreement related hereto; provided, however,
that following such a Change of Control affiliates of the Acquirer shall not be
Affiliates of Onyx hereunder.
     16.2 Entire Agreement; Amendment. This Agreement, including the Exhibits
and Schedules hereto, sets forth the complete, final and exclusive agreement and
all the covenants, promises, agreements, warranties, representations, conditions
and understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including the Confidential Disclosure Agreement between the Parties dated
March 15, 2010 (which shall remain effective prior to the Effective Date). There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as are
set forth herein and therein. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized representative of each Party.
     16.3 Force Majeure. A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
makes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe. For clarity, a Party shall not be released from
making payments owed hereunder because of force majeure affecting such Party;
provided that, a Party shall be entitled to defer a specific payment to the
extent that its banking institution is closed as a result of a force majeure
event; provided further that, any such deferred payments shall be made to the
other Party as promptly as practicable once any such force majeure ends up.
     16.4 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 16.4, and shall be deemed to have been given for all purposes
(i) when delivered, if hand-delivered or sent by facsimile on a business day,
(ii) on the third (3rd) business day after mailing if sent by a reputable
international overnight courier service, or (iii) on the seventh (7th) business
day after mailing, if mailed by first-class certified or registered airmail,
postage prepaid, return receipt requested. Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below:

         
 
  If to Onyx:   Onyx Pharmaceuticals, Inc.
 
      2100 Powell St. 
 
      Emeryville, CA 94608

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

67



--------------------------------------------------------------------------------



 



         
 
      Attention: Dr. Juergen Lasowski
 
      Senior Vice President of Corporate Development
 
      Fax: +1 (510) 597-6603
 
       
 
      Onyx Therapeutics, Inc.
 
      2100 Powell St. 
 
      Emeryville, CA 94608
 
      Attention: Suzanne Shema
 
      Corporate Officer and Secretary
 
      Fax: +1 (510) 597-6603
 
       
 
  With a copy to:   Morgan, Lewis & Bockius LLP
 
      502 Carnegie Center 
 
      Princeton, New Jersey 08540
 
      Attention: Randall B. Sunberg
 
      Fax: +1 (609) 919-6701
 
       
 
  If to Ono:   Ono Pharmaceutical Co., Ltd.
 
      8-2, Kyutaromachi 1-chome 
 
      Chuo-ku, Osaka 541-8564, Japan
 
      Attention: [**]
 
      Fax: [**]
 
       
 
  With a copy to:   Ono Pharma USA, Inc.
 
      2000 Lenox Drive 
 
      Lawrenceville, NJ 08648, USA
 
      Attention: [**]
 
      Fax: [**]

     16.5 No Strict Construction; Interpretation. This Agreement has been
prepared jointly and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each ARTICLE and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular ARTICLE or
Section.
     16.6 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that (A) Onyx may make such an assignment, in whole or in part, without
Ono’s consent to (i) Affiliates, or (ii) a successor to a material interest in
this Agreement or substantially all of the business of Onyx to which this
Agreement relates, whether in a merger, sale of stock, sale of assets or other
transaction and (B) subject to Section 16.1, Ono may make such an assignment, in
whole or in part, without Onyx’s consent to (i) Affiliates, or (ii) a successor
to substantially all of the business of Ono to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction. Any
permitted assignment shall be binding on the successors of the
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

68



--------------------------------------------------------------------------------



 



assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.6 shall be null, void and of no legal
effect.
     16.7 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to perform all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     16.8 Severability. If any one or more of the provisions of this Agreement
are held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, such provision or provisions shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good-faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.
     16.9 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.
     16.10 Independent Contractors. Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way. Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.
     16.11 English Language; Governing Law. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement. This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the laws of the State of New York, without
giving effect to any choice of law principles that would require the application
of the laws of a different state.
     16.12 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature Page follows]
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

69



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

                      Ono Pharmaceutical Co., Ltd.       Onyx Pharmaceuticals,
Inc.    
 
                   
By:
  /s/ Gyo Sagara
 
      By:   /s/ N. Anthony Coles
 
    Name: Gyo Sagara       Name: N. Anthony Coles     Title: President,
Representative Director and CEO       Title: President & CEO    
 
                                Onyx Therapeutics, Inc.    
 
                   
 
          By:   /s/ Suzanne M. Shema
 
                Name: Suzanne M. Shema                 Title: Officer —
Secretary    

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Schedule 1.3
CARFILZOMIB CHEMICAL STRUCTURE
Molecular formula: [**]
Molecular Mass: [**]
Molecular Structure: [**]
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Schedule 1.51
ONX 0912 CHEMICAL STRUCTURE
Molecular formula: [**]
Molecular Mass: [**]
Molecular Structure: [**]
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Schedule 3.2
INITIAL JDC MEMBERS
ONYX:
     [**]
ONO:
     [**]
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Schedule 4.3.2
INITIAL DEVELOPMENT PLAN
& [**]

A.   Development Plan for Carfilozmib as of the Effective Date       [**]   B.  
Development Plan for ONX 0912 as of the Effective Date       [**]

[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Schedule 4.4.1
CERTAIN GENERAL DEVELOPMENT ACTIVITIES
[**]
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Schedule 10.2.5
LICENSED PATENTS
[**]
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Schedule 16.1
ACQUIRERS TRIGGERING TERMINATION
     [**]
[ ** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 